     NO. 17-CV-84


AMANDA HOSKINS, ET AL.
           V.

 KNOX COUNTY, ET AL.


      DEPONENT:
    DEREK EUBANKS



         DATE:
      June 06, 2018
·1· · ·IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
·2· · · · · · · · · · ·DISTRICT OF KENTUCKY
·3· · · · · · · · · · · · ·NO. 17-CV-84
·4· · · · · · · · · · ·HON. DAVID L. BUNNING
·5· · · · · · · · · · ·HON. CANDACE J. SMITH
·6
·7
·8
·9
10· · · · · · · · · ·AMANDA HOSKINS, ET AL.,
11· · · · · · · · · · · · · PLAINTIFFS
12
13· · · · · · · · · · · · · · · V.
14
15· · · · · · · · · · ·KNOX COUNTY, ET AL.,
16· · · · · · · · · · · · · DEFENDANTS
17
18
19
20
21
22
23· ·DEPONENT:· ·DEREK EUBANKS
24· ·DATE:· · · ·JUNE 6, 2018
25· ·REPORTER:· ·LACEE TOWNSEND
                     The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                    2..5
                                                       Page 2                                                      Page 4
·1· · · · · · · · · · · · ·APPEARANCES                          ·1· · · · · · · · · ·APPEARANCES (CONTINUED)
·2                                                              ·2
·3· ·ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, ET AL.:       ·3· ·ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
·4· ·AMY ROBINSON STAPLES                                       ·4· ·EUBANKS:
·5· ·LOEVY & LOEVY                                              ·5· ·JASON WILLIAMS
·6· ·311 NORTH ABERDEEN STREET                                  ·6· ·WILLIAMS FARMER & TOWE
·7· ·THIRD FLOOR                                                ·7· ·303 SOUTH MAIN STREET
·8· ·CHICAGO, ILLINOIS 60607                                    ·8· ·P.O. BOX 3199
·9· ·TELEPHONE NO.: (312) 243-5900                              ·9· ·LONDON, KENTUCKY 40743
10· ·E-MAIL: ELLIOT@LOEVY.COM                                   10· ·TELEPHONE NO.: (606) 877-5291
11                                                              11· ·E-MAIL: JASON@WFTLAW.COM
12· ·ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK           12
13· ·MEFFORD, JACKIE JOSEPH AND DALLAS EUBANKS:                 13· ·ALSO PRESENT:· AMANDA HARRIS, VIDEOGRAPHER; JOHN
14· ·CODY WEBER                                                 14· ·PICKARD, DEFENDANT
15· ·KENTUCKY STATE POLICE GENERAL COUNSEL                      15
16· ·919 VERSAILLES ROAD                                        16
17· ·FRANKFORT, KENTUCKY 40601                                  17
18· ·TELEPHONE NO.: (502) 573-1636                              18
19· ·E-MAIL: SHAWNA.KINCER@KY.GOV                               19
20                                                              20
21                                                              21
22                                                              22
23                                                              23
24                                                              24
25                                                              25


                                                       Page 3                                                      Page 5
·1· · · · · · · · · ·APPEARANCES (CONTINUED)                    ·1· · · · · · · · · · · · · · ·INDEX
·2                                                              ·2· · · · · · · · · · · · · · · · · · · · · · · · Page
·3· ·ON BEHALF OF THE DEFENDANTS, JASON YORK AND JASON BUNCH:   ·3· ·PROCEEDINGS· · · · · · · · · · · · · · · · · · 7
·4· ·DERRICK T. WRIGHT                                          ·4· ·DIRECT EXAMINATION BY MS. STAPLES· · · · · · · 8
·5· ·STURGILL, TURNER, BARKER & MOLONEY, PLLC                   ·5· ·CROSS EXAMINATION BY MR. FARAH· · · · · · · · 65
·6· ·333 WEST VINE STREET                                       ·6· ·EXAMINATION BY MR. WEBER· · · · · · · · · · · 68
·7· ·SUITE 1500                                                 ·7· ·EXAMINATION BY MR. WRIGHT· · · · · · · · · · ·71
·8· ·LEXINGTON, KENTUCKY 40507                                  ·8· ·EXAMINATION BY MR. WILLIAMS· · · · · · · · · ·73
·9· ·TELEPHONE NO.: (859) 255-8581                              ·9· ·REDIRECT EXAMINATION BY MS. STAPLES· · · · · ·74
10· ·E-MAIL: DWRIGHT@STURGILLTURNER.COM                         10
11                                                              11· · · · · · · · · · · · · ·EXHIBITS
12· ·ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF    12· · · · · · · · · · · · · · · · · · · · · · · · Page
13· ·BARBOURVILLE:                                              13· ·1· · · AUDIO RECORDING· · · · · · · · · · · · 48
14· ·LICHA H. FARAH, JR.                                        14· ·2· · · EUBANKS CASE REPORT· · · · · · · · · · 58
15· ·WARD HOCKER THORNTON                                       15
16· ·333 WEST VINE STREET                                       16
17· ·SUITE 1100                                                 17
18· ·LEXINGTON, KENTUCKY 40507                                  18
19· ·TELEPHONE NO.: (859) 422-6000                              19
20· ·E-MAIL: LFARAH@WHTLAW.COM                                  20
21                                                              21
22                                                              22
23                                                              23
24                                                              24
25                                                              25




                                                                                                                            YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                             6..9
                                                          Page 6                                                            Page 8
·1· · · · · · · · · · · · ·STIPULATION                             ·1·   · · · · · VIDEOGRAPHER:· Thank you.· Mr. Eubanks, will
·2                                                                 ·2·   · · ·you please raise your right hand to be sworn in by
·3· ·The deposition of DEREK EUBANKS taken at the HOLIDAY INN      ·3·   · · ·the court reporter.
·4· ·EXPRESS & SUITES, 506 MINTON DRIVE, LONDON, KENTUCKY          ·4·   · · · · · COURT REPORTER:· Do you solemnly swear and
·5· ·40741 on WEDNESDAY, the 6TH day of JUNE, 2018 at              ·5·   · · ·affirm that the testimony that you're about to give
·6· ·approximately 9:27 a.m.; said deposition was taken            ·6·   · · ·will be the truth, the whole truth, and nothing but
·7· ·pursuant to the KENTUCKY Rules of Civil Procedure.            ·7·   · · ·the truth?
·8                                                                 ·8·   · · · · · THE WITNESS:· Yes.
·9· ·It is agreed that LACEE TOWNSEND, being a Notary Public       ·9·   · · · · · COURT REPORTER:· Thank you.
10· ·and Court Reporter for the State of INDIANA, may swear        10·   · · · · · · · · · · · DIRECT EXAMINATION
11· ·the witness and that the reading and signing of the           11·   ·BY MS. STAPLES:
12· ·completed transcript by the witness is not waived.            12·   · · · Q· · Good morning, Mr. Eubanks.
13                                                                 13·   · · · A· · Good morning.
14                                                                 14·   · · · Q· · You warmed up any?
15                                                                 15·   · · · A· · Yeah, we're getting there.
16                                                                 16·   · · · Q· · Good.
17                                                                 17·   · · · A· · Thanks for getting the air turned off.
18                                                                 18·   · · · Q· · You're welcome.· All right, sir.· Have you
19                                                                 19·   ·ever been deposed before?
20                                                                 20·   · · · A· · Yes.
21                                                                 21·   · · · Q· · And when was that?
22                                                                 22·   · · · A· · Oh, it's been years ago.
23                                                                 23·   · · · Q· · Were you a party in that case?
24                                                                 24·   · · · A· · I was a witness.
25                                                                 25·   · · · Q· · Just a witness?

                                                          Page 7                                                            Page 9
·1·   · · · · · · · · · ·PROCEEDINGS                               ·1·   · · · A· · Uh-huh.
·2·   · · · VIDEOGRAPHER:· We are now on the record.· My           ·2·   · · · Q· · Was it a result of your employment?
·3·   ·name is Amanda Harris.· I'm the video technician            ·3·   · · · A· · Not with the Sheriff's office, no.
·4·   ·today, and Lacee Townsend is the court reporter.            ·4·   · · · Q· · Okay.· What -- so what was the case that you
·5·   ·Today is the 6th day of June, 2018, and the time is         ·5·   ·were deposed in?
·6·   ·9:27 a.m.· We are at the Holiday Inn Express &              ·6·   · · · A· · It was a radio station.· I managed a radio
·7·   ·Suites located in London, Kentucky to take the              ·7·   ·station and the station got sued.
·8·   ·deposition of Derek Eubanks in the matter of Amanda         ·8·   · · · Q· · Okay.· And you were just a witness in that
·9·   ·Hoskins, et al. v. Knox County, et al., pending in          ·9·   ·case?
10·   ·the United States District Court for the Eastern            10·   · · · A· · Yeah.
11·   ·District of Kentucky, Number 17-CV-84.· Will Counsel        11·   · · · Q· · Okay.· So it's been a little bit since you did
12·   ·please identify themselves and whom they represent          12·   ·that?
13·   ·for the record?                                             13·   · · · A· · Yeah, two or three years.
14·   · · · MS. STAPLES:· Amy Robinson Staples for the             14·   · · · Q· · Okay.· Well, let me go over just some of the
15·   ·plaintiffs, Amanda Hoskins and Jonathan Taylor.             15·   ·rules really quickly.· I'm going to ask you some
16·   · · · MR. WILLIAMS:· I'm Jason Williams.· I'm here on        16·   ·questions, first on behalf of Jonathan Taylor and
17·   ·behalf Defendant Derek Eubanks, John Pickard, and           17·   ·Amanda Hoskins.
18·   ·Knox County.                                                18·   · · · A.· ·Uh-huh.
19·   · · · MR. WRIGHT:· Derek Wright on behalf of                 19·   · · · Q.· ·While I'm asking you questions, some of the
20·   ·Defendants Jason York and Jason Bunch.                      20·   ·gentleman over here may have objections, if you'll let
21·   · · · MR. WEBER:· Cody Weber on behalf of Defendants         21·   ·them state their objections, you'll then be able to
22·   ·Mark Mefford, Brian Johnson, Jackie Joseph, Dallas          22·   ·continue with your answer, because we don't have a judge
23·   ·Eubanks, and Kelly Farris.                                  23·   ·here to say whether it's preferable or not.
24·   · · · MR. FARAH:· Licha Farah on behalf of Michael           24·   · · · A· · Right.
25·   ·Broughton and the City of Barbourville.                     25·   · · · Q.· ·If you can answer verbally instead of shaking




                                                                                                                                     YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         10..13
                                                        Page 10                                                           Page 12
·1·   ·your head, say yes, no --                                  ·1·   · · · Q· · Deputy.· Were you interviewed for that
·2·   · · · A.· ·Yes.                                             ·2·   ·position?
·3·   · · · Q.· ·-- whatever the answer is, that will help the    ·3·   · · · A· · Yes.
·4·   ·court reporter.· If I ask a question that is unclear,      ·4·   · · · Q· · Do you recall who interviewed you?
·5·   ·please just let me know that, and I'll be happy to         ·5·   · · · A· · It would have been the sheriff.
·6·   ·rephrase the question.                                     ·6·   · · · Q· · And who was the sheriff at the time?
·7·   · · · A· · Okay.                                            ·7·   · · · A· · John Pickard.
·8·   · · · Q· · We can take any breaks that you need to take.    ·8·   · · · Q· · Did you have to take any type of written test?
·9·   ·We just ask that you finish answering the question         ·9·   · · · A· · No.
10·   ·before we do so.                                           10·   · · · Q· · Okay.· Had you ever worked in law enforcement
11·   · · · A· · Okay.                                            11·   ·prior to that?
12·   · · · Q· · Okay.· All right. Are you a high school          12·   · · · A· · I was a volunteer for 15 years.
13·   ·graduate, sir?                                             13·   · · · Q· · A volunteer with who?
14·   · · · A· · Yes.                                             14·   · · · A· · Knox County Sheriff's Office.
15·   · · · Q· · Where did you go to high school?                 15·   · · · Q· · Okay.· What did you do as a volunteer?
16·   · · · A· · Corbin High School.                              16·   · · · A· · I assisted other deputies and rode with the
17·   · · · Q· · Did you take any post high school education?     17·   ·State Police and assisted them.
18·   · · · A· · Uh-uh.· No.                                      18·   · · · Q· · And when you say, "you assisted", what were
19·   · · · Q· · Okay.· Do you have any experience with any       19·   ·some of the duties that you assisted with?
20·   ·other type of training, not necessarily college?· Did      20·   · · · A· · I would go on complaints with them and things.
21·   ·you take any, like, vocational training?                   21·   · · · Q· · Did you interview witnesses?
22·   · · · A· · I took welding when I was in high school.        22·   · · · A· · I didn't do any interviews.· I may have sit in
23·   · · · Q· · Okay.· Have you ever been in the military?       23·   ·on some, but I never done any interviews then.
24·   · · · A· · No.                                              24·   · · · Q· · Okay.· As a volunteer, like, did you have the
25·   · · · Q· · Okay.· I asked you just a second ago, I think,   25·   ·power to pull someone over?

                                                        Page 11                                                           Page 13
·1·   ·but have you ever been a party to a lawsuit or just a      ·1·   · · · A· · I didn't have a car.
·2·   ·witness in a lawsuit?                                      ·2·   · · · Q· · Okay.· Did you have the power to arrest
·3·   · · · A· · Just a witness.                                  ·3·   ·someone as a volunteer?
·4·   · · · Q· · Okay.· Are you currently employed?               ·4·   · · · A· · Yes.· Yes, it's called a special deputy in
·5·   · · · A· · Yes.                                             ·5·   ·Kentucky.
·6·   · · · Q· · Where are you currently employed, sir?           ·6·   · · · Q· · Special Deputy, okay.
·7·   · · · A· · With Eubanks Broadcasting, Eubanks Electrical    ·7·   · · · A· · It's unpaid service.
·8·   ·Supply, and with the County Sheriff's Department.          ·8·   · · · Q· · So for 15 years you were special deputy, and
·9·   · · · Q· · And which Sheriff's Department?                  ·9·   ·then in 2004, is when you became an official deputy? I'm
10·   · · · A· · Whitley.                                         10·   ·not sure what the correct termination is, but a paid
11·   · · · Q· · Whitley County, okay.· What's your position      11·   ·deputy, how about that?
12·   ·there, sir?                                                12·   · · · A· · Yeah, I went from free to paid.
13·   · · · A· · Deputy.                                          13·   · · · Q· · Okay.· I think I would have done that a little
14·   · · · Q· · And who is the sheriff there?                    14·   ·bit quicker, but okay.· So either as a special deputy or
15·   · · · A· · Colan Harrell.                                   15·   ·as a deputy with the Knox County Sheriff's Office, did
16·   · · · Q· · I know Mr. Harrell.· Were you employed at one    16·   ·you receive any training on interviewing witnesses?
17·   ·time with the Knox County Sheriff's Department?            17·   · · · A· · I mean, we go to the in-service.· ·I mean,
18·   · · · A· · Yes.                                             18·   ·that started in '99.
19·   · · · Q· · When was that, sir?                              19·   · · · Q· · Okay.
20·   · · · A· · 2004 to '14, '15.                                20·   · · · A· · I mean, you go to that.· I mean, as far as me
21·   · · · Q· · Okay.· And I want you think back to when you     21·   ·going to the academy or full-blown academy, no, I've
22·   ·first were hired for -- with the Knox County Sheriff's     22·   ·never done that, but I've done all the in-services once
23·   ·Department.· First of all, what was your position when     23·   ·they enacted that, I think that was in '99, maybe.
24·   ·you were first hired?                                      24·   · · · Q· · Okay.· So what is the in-service?
25·   · · · A· · Just deputy.                                     25·   · · · A· · It's training, different topics, different




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         14..17
                                                        Page 14                                                           Page 16
·1·   ·things.                                                    ·1·   · · · · · MS. STAPLES:· Oh, I'm sorry.
·2·   · · · Q· · Who was in charge of the training?               ·2·   ·BY MS. STAPLES:
·3·   · · · A· · Department of Criminal Justice.                  ·3·   · · · Q· · Well, as a special deputy, did you write
·4·   · · · Q· · And where did that training occur?               ·4·   ·police reports?
·5·   · · · A· · Well, most of time it's at Richmond, but it      ·5·   · · · A· · No.
·6·   ·could be, you know, have remote locations.                 ·6·   · · · Q· · Or case reports?
·7·   · · · Q· · Like at the College of Justice or Criminal --    ·7·   · · · A· · No.
·8·   · · · A· · Yeah, Department of Criminal Justice, yes,       ·8·   · · · Q· · As a paid deputy, did you write reports?
·9·   ·ma'am.                                                     ·9·   · · · A· · Yes.
10·   · · · Q· · At EKU?                                          10·   · · · Q· · When you first began as a paid deputy, were
11·   · · · A· · Yes.                                             11·   ·you given any training on how to write a report?
12·   · · · Q· · Okay.· So that started, you think, in '99, did   12·   · · · A· · No.
13·   ·that -- were those just, like, one course at a time --     13·   · · · Q· · Were you given any training on what the
14·   · · · A· · Forty hours a year --                            14·   ·contents should be in that report?
15·   · · · Q· · -- were you there for two or three?              15·   · · · A· · No, not -- I mean, unless I had something at
16·   · · · A· · -- is what you have to have.                     16·   ·the Department of Criminal Justice.· I mean, I'd have
17·   · · · Q· · Forty hours.· Okay.· Can you recall if you       17·   ·to, like I said, I'd have to look at the training
18·   ·received any specific training at that in-service on       18·   ·schedule.
19·   ·interviewing witnesses?                                    19·   · · · Q· · Okay.· Did the Knox County Sheriff's Office
20·   · · · A· · I'd have to look at the training schedule, I     20·   ·give you any training on interrogation techniques?
21·   ·mean --                                                    21·   · · · A· · As far as in the office?
22·   · · · Q· · Okay.· But off the top of your head you can't    22·   · · · Q· · Yes, sir.
23·   ·recall that?                                               23·   · · · A· · No, the -- like I said, all the training was
24·   · · · A· · No.                                              24·   ·done at the Department of Criminal Justice in Richmond.
25·   · · · Q· · Can you recall if you had any training with or   25·   · · · Q· · Okay.

                                                        Page 15                                                           Page 17
·1·   ·from the Knox County Sheriff's Office on interviewing      ·1·   · · · A· · Over at one of their remote sites.
·2·   ·witnesses?                                                 ·2·   · · · Q· · Sure.· So did you have any training from the
·3·   · · · A· · As far as in-house training?                     ·3·   ·Department of Criminal Justice on evidence retention?
·4·   · · · Q· · Yes, sir.                                        ·4·   · · · A· · Shoot, I wish I had that list.· I had last
·5·   · · · A· · No.                                              ·5·   ·year or a year before.
·6·   · · · Q· · Okay.· Can you recall if you had any specific    ·6·   · · · Q· · Okay.
·7·   ·training on interviewing suspects?                         ·7·   · · · A· · Something on evidence, but I can't remember
·8·   · · · A· · No, not -- not specific.                         ·8·   ·the title of it.
·9·   · · · Q· · Okay.· And that would be true of the Knox        ·9·   · · · Q· · Okay.· I understand.· But thinking about to,
10·   ·County Sheriff's Office?                                   10·   ·like, 2003, can you recall then if you had any
11·   · · · A· · Right.                                           11·   ·training --
12·   · · · Q· · Okay.· Can you recall any training you had       12·   · · · A· · No.
13·   ·specifically from the Sheriff's Office?                    13·   · · · Q· · -- on evidence retention?· Sir, are you
14·   · · · A· · The whole training was done by the Department    14·   ·familiar with the case Maryland v. Brady and what that
15·   ·of Criminal Justice.                                       15·   ·requires police officers to do?
16·   · · · Q· · Okay.· In that training with the Department of   16·   · · · · · MR. WRIGHT:· Object to form.
17·   ·Criminal Justice, were you taught how to properly write    17·   · · · · · MR. WILLIAMS:· I'll join.
18·   ·reports?                                                   18·   · · · A· · I've heard it.· I mean, you can tell me there
19·   · · · A· · I don't know.· Once again, I need to look at     19·   ·and I'm probably going to know what it is.
20·   ·the -- my training list.                                   20·   · · · Q.· ·Okay.· But just off of the top of the head
21·   · · · Q· · When you first started working for the           21·   ·you're not --
22·   ·Sheriff's Office, did you know what was required to be     22·   · · · A· · No.
23·   ·in a report?                                               23·   · · · Q· · -- sure?· Okay.· That's fine.· Can you tell me
24·   · · · · · MR. WILLIAMS:· Are you saying as a special        24·   ·what you did today to prepare for this deposition?
25·   · · ·deputy or as a paid deputy?                            25·   · · · A· · I looked over my information that my attorney




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         18..21
                                                        Page 18                                                           Page 20
·1·   ·had given me.                                              ·1·   · · · A· · No.
·2·   · · · Q· · Okay.· And can you recall what type of           ·2·   · · · Q· · Okay.· And you didn't discuss the fact that
·3·   ·information that was?                                      ·3·   ·you were going to be given a deposition today?
·4·   · · · A· · It was my answers to some of the questions       ·4·   · · · A· · No.
·5·   ·that had been given to me.                                 ·5·   · · · Q· · Okay.· So you said that you started as a paid
·6·   · · · Q· · Your interrogatories?                            ·6·   ·deputy with --
·7·   · · · A· · Yes.                                             ·7·   · · · A· · No, volunteer.
·8·   · · · Q· · Did you review any deposition testimony?         ·8·   · · · Q· · I'm sorry.
·9·   · · · A· · I looked at some of Sheriff Pickard's.           ·9·   · · · A· · Special deputy, unpaid.
10·   · · · Q· · You did?                                         10·   · · · Q· · Yes, sir, but you started as a paid deputy
11·   · · · A· · Yes.                                             11·   ·with the Knox County Sheriff's Office in 2003; is that
12·   · · · Q· · Okay.· Were there just specific parts of         12·   ·correct?
13·   ·Sheriff Pickard's deposition testimony that you            13·   · · · A· · I'm thinking four.
14·   ·reviewed?                                                  14·   · · · Q· · Oh, 2004, is that what you told me?· I'm
15·   · · · A· · I just skimmed through it here and there and     15·   ·sorry.
16·   ·read different parts.· I think it's about that thick.      16·   · · · A· · Once again I --
17·   · · · Q· · okay.· Did you choose which parts to read or     17·   · · · Q· · You did say 2004.· I apologize.
18·   ·were you asked to read specific parts?                     18·   · · · A· · It's two or three.· I can't remember exactly.
19·   · · · A· · No, I just -- I mean, he give me the whole       19·   · · · Q· · I understand.· How long were you a deputy with
20·   ·stack and I just skimmed through.                          20·   ·the Knox County Sheriff's Office, a paid deputy?
21·   · · · Q· · Skimmed through it.· Did you review anyone       21·   · · · A· · From -- if I'm correct on my date, 2004 'til
22·   ·else's deposition testimony?                               22·   ·the end of his term, which was end of '14?
23·   · · · A· · No.                                              23·   · · · · · MR. WILLIAMS:· You can't ask him.
24·   · · · Q· · Do you know why you were asked to look at        24·   · · · A· · It's the end of '14, I think.
25·   ·Sheriff Pickard's deposition testimony?                    25·   · · · Q· · That's fine.· At some point, did you become

                                                        Page 19                                                           Page 21
·1·   · · · · · MR. WILLIAMS:· Any conversations he's had with    ·1·   ·chief deputy --
·2·   · · ·counsel are not discoverable.· Requires him to         ·2·   · · · A· · Yes.
·3·   · · ·speculate.                                             ·3·   · · · Q· · -- of the Knox County Sheriff's office?· When
·4·   · · · A· · I wasn't told anything.                          ·4·   ·did you become chief deputy?
·5·   ·BY MS. STAPLES:                                            ·5·   · · · A· · I couldn't tell you.
·6·   · · · Q· · Okay.· Other than your attorneys, did you        ·6·   · · · Q· · You don't know?
·7·   ·speak with anyone else about your testimony today?         ·7·   · · · A· · I don't know the date.
·8·   · · · A· · No.                                              ·8·   · · · Q· · Were you chief deputy for just a couple of
·9·   · · · Q· · Okay.· You didn't speak with Sheriff Pickard     ·9·   ·years or was it more like five or six years, ten years,
10·   ·about it?                                                  10·   ·can you give me an estimation?
11·   · · · · · MR. WILLIAMS:· Are you saying outside of          11·   · · · A· · It was probably ten.
12·   · · ·meetings with counsel?                                 12·   · · · Q· · Okay.· And were you chief deputy when ended
13·   · · · · · MS. STAPLES:· Yes, sir.                           13·   ·your employment with the Knox County Sheriff's Office?
14·   · · · · · MR. WILLIAMS:· Okay.                              14·   · · · A· · Yes.
15·   · · · · · THE WITNESS:· No.                                 15·   · · · Q· · And why did that employment end?
16·   · · · · · MR. WILLIAMS:· You can answer if you know.        16·   · · · A· · Sheriff lost.
17·   ·BY MS. STAPLES:                                            17·   · · · Q· · Okay.· As chief deputy, what were your duties
18·   · · · Q· · Okay.· So on your way here today, you-all        18·   ·with the Knox County Sheriff's office?
19·   ·didn't have a discussion about what was going on?          19·   · · · · · MR. WILLIAMS:· Object to form and make a
20·   · · · A· · No.                                              20·   · · ·continuing objection to duties, it may have legal
21·   · · · Q· · Okay.· How about your brother, have you spoken   21·   · · ·connotation, but that objection continued and made.
22·   ·to him about the depositions in this case?                 22·   · · ·You can answer the question.
23·   · · · A· · No.                                              23·   · · · A· · Say it again.
24·   · · · Q· · Did you speak with him about the deposition      24·   ·BY MS. STAPLES:
25·   ·testimony that he gave?                                    25·   · · · Q· · What were some of your responsibilities as




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         22..25
                                                        Page 22                                                           Page 24
·1·   ·chief deputy with the Knox County Sheriff's Office?        ·1·   · · · Q· · Okay.· Were you kind of next in line from
·2·   · · · A· · I made the schedule for the other deputies,      ·2·   ·Sheriff Pickard --
·3·   ·scheduled their training, pretty much let them pick it,    ·3·   · · · A· · I guess --
·4·   ·and then I would do the paperwork and submit it to         ·4·   · · · Q· · -- as a chief deputy?
·5·   ·Richmond.· Review the crash reports and accidents to       ·5·   · · · A· · -- I guess you could say that, yes.
·6·   ·make sure that everything should be in there was there.    ·6·   · · · Q· · Okay.
·7·   ·Help with policy.· Help with budget.                       ·7·   · · · A· · As far as the deputies go.
·8·   · · · Q· · What do you mean by helping with policy?         ·8·   · · · Q· · Would you talk with Sheriff Pickard about the
·9·   · · · A· · As far as getting things that we put in it.      ·9·   ·specific cases on which you were working?
10·   · · · Q· · Did you determine what was to be in the          10·   · · · A· · No.
11·   ·policies?                                                  11·   · · · Q· · Not at all?
12·   · · · A· · Not solely myself, no.                           12·   · · · A· · I mean, he manned the work days, and I worked
13·   · · · Q· · Okay.· But you assisted in determining --        13·   ·the nights.
14·   · · · A· · Yes.                                             14·   · · · Q· · Okay.
15·   · · · Q· · -- what policies should be within Knox County    15·   · · · A· · So I mean, unless I was going to court, I
16·   ·Sheriff's Office?                                          16·   ·mean, most of the time I wasn't there during the day. I
17·   · · · A· · Yes.                                             17·   ·mean, we'd talk about some, but nothing -- nothing big.
18·   · · · Q· · Okay.· We'll talk some more about that.· So      18·   · · · Q· · If you had a problem with a case and you
19·   ·while you were with the Knox County Sheriff's Office, I    19·   ·wanted to discuss that with someone, who would you
20·   ·think you said that you worked under Sheriff John          20·   ·discuss that with?
21·   ·Pickard; is that correct?                                  21·   · · · A· · If I had a problem with a case, like, what do
22·   · · · A· · Paid.                                            22·   ·you mean?
23·   · · · Q· · Yes, sir.                                        23·   · · · Q· · If you ran into a roadblock in your
24·   · · · A· · Yes.                                             24·   ·investigation and wanted some further ideas on what to
25·   · · · Q· · I'm sorry.· From here on out, let's just         25·   ·do on the case, who would you discuss that with?· Would

                                                        Page 23                                                           Page 25
·1·   ·assume I'm asking about your paid time --                  ·1·   ·you discuss it with anyone?
·2·   · · · A· · Okay.                                            ·2·   · · · A· · I might discuss it with a sheriff.· I might
·3·   · · · Q· · -- is that okay?                                 ·3·   ·discuss with another deputy.
·4·   · · · A· · So we're done with special, okay.                ·4·   · · · Q· · Okay.· So was Sheriff Pickard aware of the
·5·   · · · Q· · Okay.· Because I'm going to forget to ask that   ·5·   ·cases on which you were working?
·6·   ·every single time.· So as a paid deputy, Sheriff Pickard   ·6·   · · · · · MR. WILLIAMS:· Requires him to speculate.· He
·7·   ·was the --                                                 ·7·   · · ·can answer.
·8·   · · · A· · Yes, ma'am.                                      ·8·   · · · A· · Every one that I worked?· I would say no.
·9·   · · · Q· · -- sheriff at the time; is that correct?         ·9·   · · · Q· · Okay.· But he was aware of some of the cases,
10·   · · · A· · Yes.                                             10·   ·to your knowledge?
11·   · · · Q· · And was that true throughout your entire -       11·   · · · A· · I'm sure he -- I'm sure.
12·   · · · A· · Paid time, yes.                                  12·   · · · Q· · Did you ever have to check in with Sheriff
13·   · · · Q· · -- paid career?                                  13·   ·Pickard?
14·   · · · A· · Yes, yes.                                        14·   · · · A· · I spoke with him about every day.
15·   · · · Q· · Okay.· Did you have any -- I assume that you     15·   · · · Q· · Okay.· Would that be, like, at the beginning
16·   ·had to answer to Sheriff Pickard, for a lack of a better   16·   ·of the shift or --
17·   ·term.                                                      17·   · · · A· · It could be through during the day, anytime. I
18·   · · · A· · Yes.                                             18·   ·mean --
19·   · · · Q· · Is that true? He was --                          19·   · · · Q· · Okay.· Did you prepare written reports of the
20·   · · · A· · Yes.                                             20·   ·cases on which you were working?
21·   · · · Q· · -- your supervisor?                              21·   · · · A· · Did I do --
22·   · · · A· · Yes.                                             22·   · · · Q· · Did you prepare written reports?
23·   · · · Q· · Did you have any other supervisors at the Knox   23·   · · · A· · Yes, if I'd done a case, yes.· If it's my
24·   ·County Sheriff's Office?                                   24·   ·case, yes.
25·   · · · A· · No, nobody that --                               25·   · · · Q· · Okay.· And did you turn those written reports




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         26..29
                                                        Page 26                                                           Page 28
·1·   ·into anyone?                                               ·1·   ·have been pictures, should there have been 41s, you
·2·   · · · A· · Yes.                                             ·2·   ·know, different things like that.
·3·   · · · Q· · Who did you turn those into?                     ·3·   · · · Q· · Yes, sir.· And, to your knowledge, did Sheriff
·4·   · · · A· · I went into the office.                          ·4·   ·Pickard ever review your written reports?
·5·   · · · Q· · Was there a specific person at the office?       ·5·   · · · A· · I don't know if he did or not.
·6·   · · · A· · No.· We just had a place that they were put      ·6·   · · · Q· · Okay.· You mentioned earlier about assisting
·7·   ·in.                                                        ·7·   ·with the policy making --
·8·   · · · Q· · Just had, like, a bin that you put them in       ·8·   · · · A· · Uh-huh.
·9·   ·or --                                                      ·9·   · · · Q· · -- as the chief deputy, so when you first
10·   · · · A· · Uh-huh.                                          10·   ·became a paid deputy --
11·   · · · Q· · Okay.· And what happened to those reports        11·   · · · A.· ·Uh-huh.
12·   ·after they were placed in that bin?                        12·   · · · Q.· ·-- with the Knox County Sheriff's Office, were
13·   · · · A· · Most of the time, I got them and reviewed        13·   ·there procedures and policies in place, written
14·   ·them.· I mean, as far as reading them in detail, no, I     14·   ·procedures and policies in place?
15·   ·didn't do that, but just looked over them, make sure,      15·   · · · A· · No, not that I can remember.
16·   ·you know, if it's supposed to have pictures or             16·   · · · Q· · Okay.· You don't ever remember being provided
17·   ·attachments, if all the papers were there.                 17·   ·with any written --
18·   · · · Q· · Okay.· So one of your responsibilities was to    18·   · · · A· · To start with --
19·   ·review the case reports written by other deputies?         19·   · · · Q· · -- policies?
20·   · · · A· · Right.                                           20·   · · · A· · -- this, no.
21·   · · · Q· · Did anyone review the case reports that you,     21·   · · · Q· · Okay.· At some point, during your career with
22·   ·yourself, authored?                                        22·   ·the Knox County Sheriff's Office, were written policies
23·   · · · A· · No.· I think my review was basically, are all    23·   ·then drafted?
24·   ·the parts there, like, if you got auto accident, did       24·   · · · A· · They were -- we started on some.
25·   ·they turn the CD in with the pictures.                     25·   · · · Q· · Okay.· Can you recall when you started on

                                                        Page 27                                                           Page 29
·1·   · · · Q· · Did you ever take audio recordings of            ·1·   ·those policies?
·2·   ·witnesses?                                                 ·2·   · · · A· · No, ma'am.
·3·   · · · A· · Yes.                                             ·3·   · · · Q· · So the policies of what you're describing,
·4·   · · · Q· · Did you take audio recordings of suspects?       ·4·   ·that was first time the Knox County Sheriff Office had
·5·   · · · A· · Yes.                                             ·5·   ·policies while you were employed there?
·6·   · · · Q· · What was your standard mode of operation         ·6·   · · · A· · They may have before I was there.· They may
·7·   ·regarding those audio recordings?· Did you turn those      ·7·   ·have had -- you could -- we could adopt the county's
·8·   ·in --                                                      ·8·   ·policy.
·9·   · · · A· · Yeah, I returned --                              ·9·   · · · Q· · Okay.· But as far as you --
10·   · · · Q· · -- with your reports?                            10·   · · · A· · In whole or parts.
11·   · · · A· · Yes.                                             11·   · · · Q· · As far as you're aware, when you first started
12·   · · · Q· · And then, so you would put those in the bin as   12·   ·with the Knox County Sheriff's Office as a paid deputy,
13·   ·well; is that correct?                                     13·   ·there were not policies and procedures in place?
14·   · · · A· · Yeah.                                            14·   · · · A· · We didn't have our own, no.
15·   · · · Q· · Your reports in the bin?                         15·   · · · Q· · Okay.· And I'm assuming that would be true
16·   · · · A· · And then I get them back out.                    16·   ·when you started as a volunteer deputy as well?
17·   · · · Q· · And then you get them back out, okay.· So you    17·   · · · A· · I couldn't tell you what they had then.
18·   ·were kind of reviewing your own --                         18·   · · · Q· · Okay.· But you, yourself, did not review any
19·   · · · A· · Yeah.                                            19·   ·written policies and procedures?
20·   · · · Q· · -- your own work?                                20·   · · · A· · Are you saying prior to --
21·   · · · A· · Like I said, I'm not reviewing it as far as      21·   · · · Q· · Prior to when you first enacted them after
22·   ·the details of the investigation, it's just, are the       22·   ·you'd been employed with the Sheriff's Office.
23·   ·components there.                                          23·   · · · A· · I think there was some -- some things when I'd
24·   · · · Q· · Okay.                                            24·   ·become a paid deputy.· There were some things that I
25·   · · · A· · Should there been recordings, should there       25·   ·signed in the beginning.· I can't remember.




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         30..33
                                                        Page 30                                                           Page 32
·1·   · · · Q· · Can't remember what those would be?              ·1·   ·with the revisions of the policies?
·2·   · · · A· · Right.· Other than normal employment             ·2·   · · · A· · Yes, I would have helped.
·3·   ·paperwork.                                                 ·3·   · · · Q· · Okay.· When a policy was revised, were those
·4·   · · · Q· · Yes, sir.                                        ·4·   ·revisions communicated to the employees of the Knox
·5·   · · · A· · Something about policies and --                  ·5·   ·County Sheriff's Office?
·6·   · · · Q· · Do you have any estimation of when it was that   ·6·   · · · A· · Yeah, they were handed -- we'd give everybody
·7·   ·you helped draft the policies that you're speaking of,     ·7·   ·a copy.
·8·   ·the initial policies?                                      ·8·   · · · Q· · okay.· Would you -- you would hand deliver a
·9·   · · · A· · Through the whole time when I was a paid         ·9·   ·copy to everyone?
10·   ·deputy.                                                    10·   · · · A· · Uh-huh.· Yeah.
11·   · · · Q· · So when you first began in 2004 as a paid        11·   · · · Q· · Was there any formal requirement that they
12·   ·deputy?                                                    12·   ·actually read those policies that you handed to them?
13·   · · · A· · Yeah, I mean, it would have started somewhere    13·   · · · A· · If they did, I didn't have a list or nothing
14·   ·in there, yes.                                             14·   ·that they said they -- no, I mean, as far as a formal
15·   · · · Q· · But you're not sure when?                        15·   ·written -- no.
16·   · · · A· · I don't have a date, no, ma'am.                  16·   · · · Q· · Okay.· You just assumed that if you handed it
17·   · · · Q· · Do you think there were written policies and     17·   ·to them that they would --
18·   ·proceed -- in place in 2010?                               18·   · · · A· · Yeah, you would think.
19·   · · · A· · Yes.                                             19·   · · · Q· · -- read that?· Did you ever have, like, staff
20·   · · · Q· · Okay.· And you, yourself, helped draft those     20·   ·meetings where you discussed some of the revisions?
21·   ·written policies?                                          21·   · · · A· · Well, we would have staff meetings every now
22·   · · · A· · Yes.                                             22·   ·and then.
23·   · · · Q· · Can you tell me what any of those policies       23·   · · · Q· · Okay.· And would you talk about policies as
24·   ·pertained to?                                              24·   ·they were revised in those staff meetings?
25·   · · · A· · Shoo, not off the bat.· Basically, reports,      25·   · · · A· · Yes, if we added or removed anything or added

                                                        Page 31                                                           Page 33
·1·   ·what needed to be in them, citations, employment, your     ·1·   ·a new section or something, yes.
·2·   ·records, where they was kept.· And maybe some other        ·2·   · · · Q· · How did you determine when a new section
·3·   ·things, I don't --                                         ·3·   ·should be added?
·4·   · · · Q· · Can you recall if you helped enact any           ·4·   · · · A· · Know that I had no certain way, I mean, I
·5·   ·policies regarding interviewing witnesses?                 ·5·   ·don't know if you've seen it or not, it wasn't that big,
·6·   · · · A· · No.                                              ·6·   ·I mean, it was a -- there's plenty of sections that
·7·   · · · Q· · Can -- no, you don't recall that, or no?         ·7·   ·could have been added, just time and resources to do it
·8·   · · · A· · No.· All that would have been under your         ·8·   ·was the issue there.· I mean, as far as what determined
·9·   ·training.                                                  ·9·   ·when a new section got added, I couldn't.
10·   · · · Q· · Okay.· Would that be true, also, of              10·   · · · Q· · Okay.· And so, because of time and resource
11·   ·interviewing suspects, there would not be a policy --      11·   ·constraints, you did not add all the policies that you
12·   · · · A· · No.                                              12·   ·would want to add?
13·   · · · Q· · -- enacted on that?                              13·   · · · · · MR. WILLIAMS:· Object to the form.
14·   · · · A· · That would fall under their training.            14·   · · · A· · I'm sure we would have added some more.
15·   · · · Q· · Okay.· So once you did enact the policies that   15·   · · · Q· · Would that be true about revising policies? If
16·   ·you were speaking of, were those ever revised during       16·   ·you had more time and resources, would you have wanted
17·   ·your employment with the Knox County Sheriff's Office?     17·   ·to revise policies?
18·   · · · A· · I'm sure some of them -- some of the sections    18·   · · · · · MR. WILLIAMS:· Requires him to speculate.
19·   ·were revised and some were added.· It was basically a      19·   · · · A· · I don't know.· I would have to look at them
20·   ·work-in-progress.                                          20·   ·and, I mean, I couldn't tell you now if --
21·   · · · Q· · Okay.                                            21·   · · · Q· · Okay.· Sir, have you ever lied to a witness in
22·   · · · A· · It's kind of hard to -- it's a seven-man --      22·   ·a case?
23·   ·seven-deputy sheriff department, so it's tough to do       23·   · · · · · MR. WILLIAMS:· Object to form.
24·   ·everything.                                                24·   · · · · · MR. WRIGHT:· Object to the form.
25·   · · · Q· · Yes, sir.· I understand that.· Would you help    25·   · · · A· · I would say to a certain degree, yes.




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         34..37
                                                        Page 34                                                           Page 36
·1·   · · · Q· · What degree is that?                             ·1·   · · · A· · To rattle them.
·2·   · · · A· · Well, like, if I've told you I know this,        ·2·   · · · Q· · Okay.· And was that something that you did
·3·   ·this, and this and I know, man I know more, but I'm not    ·3·   ·regularly with witnesses?
·4·   ·telling you.· I really don't know no more, okay?           ·4·   · · · A· · No, I wouldn't say that.
·5·   · · · Q· · Okay.                                            ·5·   · · · Q· · Was that something that was consistent with
·6·   · · · A· · That would be --                                 ·6·   ·the training that you we received?
·7·   · · · Q· · And was that something that you did regularly?   ·7·   · · · A· · I have seen that technique used before, yes.
·8·   · · · · · MR. WILLIAMS:· Object to the form.                ·8·   · · · Q· · Okay.· Did you do that with any witnesses in
·9·   · · · · · MR. WRIGHT:· Object to the form.                  ·9·   ·the Mills homicide investigation?
10·   · · · A· · I don't -- I couldn't tell you if it was a       10·   · · · A· · I didn't interview nobody in the Mills
11·   ·regular thing, I mean.                                     11·   ·homicide.
12·   · · · Q· · Was it a common procedure that you used when     12·   · · · Q· · Okay.· And, I'm going to ask you the same
13·   ·interviewing witnesses?                                    13·   ·question and your attorney is going to object.
14·   · · · · · MR. WILLIAMS:· Object to the form.                14·   · · · A· · Okay.
15·   · · · A· · I always tried to stick with something that      15·   · · · Q· · But did you do that in your investigation of
16·   ·was true, that I prove because if you don't, then          16·   ·the Bobby Wiggins death?
17·   ·they're going to know it, and you're basically done with   17·   · · · · · MR. WILLIAMS:· Let's just make it a continuing
18·   ·an interview.                                              18·   · · ·objection and direction on that basis.· I mean, you
19·   · · · Q· · Okay.· Did you use that technique when you       19·   · · ·can continue to ask him that way, but I'm going to
20·   ·were interviewing witnesses in the Mills homicide case?    20·   · · ·give him the same direction on anything involving
21·   · · · A· · I didn't interview no witnesses in the Mills     21·   · · ·the Anderson civil case.
22·   ·homicide.                                                  22·   · · · Q· · Are you going to take your attorney's advice
23·   · · · Q· · You didn't interview any witnesses?              23·   ·and --
24·   · · · A· · No.                                              24·   · · · A· · Yes, ma'am.
25·   · · · Q· · Okay.· How about during your investigation of    25·   · · · Q· · -- not answer the questions, sir?· Have you

                                                        Page 35                                                           Page 37
·1·   ·the Bobby Wiggins death?                                   ·1·   ·ever threatened a witness when you were investigating
·2·   · · · · · MR. WILLIAMS:· We're going to object to any       ·2·   ·or -- I'm sorry, when you're interviewing them in a
·3·   · · ·discovery being conducted in the Anderson case under   ·3·   ·homicide case?
·4·   · · ·Federal Rule of Civil Procedure procedure 26(d).       ·4·   · · · · · MR. WILLIAMS:· Object to the form of the
·5·   · · ·Direct him not to answer any questions related to      ·5·   · · ·question.
·6·   · · ·the Anderson civil suit that has been filed.           ·6·   · · · A· · No.· I mean, as far as, I'm going to put in
·7·   · · · · · MS. STAPLES:· Well, and I'm asking these          ·7·   ·you in the penitentiary; are you considering that a
·8·   · · ·questions based on the fact that both investigations   ·8·   ·threat?
·9·   · · ·were going on at the same time and I'm just trying     ·9·   · · · Q· · Sure.
10·   · · ·to determine whether or not this was a common --       10·   · · · A· · Well, yeah, that's --
11·   · · · · · MR. WILLIAMS:· Well, it's also an attempt to      11·   · · · · · MR. WILLIAMS:· I'll object to the form of
12·   · · ·try to gather discovery in the Anderson case, and      12·   · · ·question as well.
13·   · · ·for that reason, I'll direct him not to answer based   13·   · · · A· · I mean, that's -- if I had the evidence, yes.
14·   · · ·upon the civil rule.                                   14·   · · · Q· · Okay.
15·   ·BY MS. STAPLES:                                            15·   · · · A· · I mean, I would have made that statement
16·   · · · Q· · Are you going to take your attorney's advice     16·   ·before.
17·   ·on that, sir?                                              17·   · · · Q· · Did you make any other types of threats with
18·   · · · A· · Well, probably be the smart thing to do.         18·   ·witnesses?
19·   · · · Q· · Okay.· So that's yes?                            19·   · · · A· · No.
20·   · · · A· · Yes.                                             20·   · · · Q· · Okay.
21·   · · · Q· · Sir, have you ever yelled at a witness in a      21·   · · · A· · Ain't much else I can do if I -- if, unless I
22·   ·homicide investigation while you were questioning them?    22·   ·have evidence.· I mean, that's -- that's police
23·   · · · A· · I'm sure I've raised my voice, ma'am.            23·   ·officer's job, do the investigation and present to the
24·   · · · Q· · Okay.· And why would you do that?                24·   ·grand jury.
25·   · · · · · MR. WILLIAMS:· Requires him to speculate.         25·   · · · Q· · Would you ever make threats against witnesses




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         38..41
                                                        Page 38                                                           Page 40
·1·   ·where you did not have evidence?· In other words, would    ·1·   · · · Q· · Okay.· Can -- or have you ever cursed at a
·2·   ·you use threats to try to elicit information from          ·2·   ·witness or a suspect while you were interviewing them?
·3·   ·witnesses?                                                 ·3·   · · · A· · I'm going to say that's a possibility. I
·4·   · · · · · MR. WILLIAMS:· Object to form.                    ·4·   ·can't remember nothing right off.
·5·   · · · · · MR. WRIGHT:· Object to form.                      ·5·   · · · Q· · Was that something that you would do
·6·   · · · A· · I can't think of anything right off, ma'am.      ·6·   ·routinely?
·7·   · · · Q· · Were you ever trained on the use of threats      ·7·   · · · A· · I mean, I don't know.· I mean, I may have
·8·   ·against witnesses to elicit information?                   ·8·   ·cussed in an interview.· I don't know, ma'am.
·9·   · · · · · MR. WILLIAMS:· Object to form.                    ·9·   · · · Q· · Okay.· Can you recall if you received training
10·   · · · · · MR. WRIGHT:· Join.                                10·   ·on using curse words against witnesses or --
11·   · · · A· · Ma'am, once again, I'd have to look at my        11·   · · · A· · Not that I can, no.· I mean, I don't think --
12·   ·training.· I can't remember nothing specific right off.    12·   ·I don't remember anything.
13·   · · · Q· · So off the top of your head, you don't           13·   · · · Q· · Okay.· Did you cuss at anyone when you were
14·   ·recall --                                                  14·   ·investigating the Mills case?
15·   · · · A· · I can't, no.                                     15·   · · · A· · I didn't interview anybody --
16·   · · · Q· · -- if that was something you were trained on     16·   · · · · · MR. WILLIAMS:· Same objection.· Asked and
17·   ·doing?                                                     17·   · · ·answered.
18·   · · · A· · No, I can't remember.                            18·   · · · A· · -- in the Mills case.
19·   · · · Q· · Did you witness other law enforcement officers   19·   · · · Q· · Did you do that during your investigation into
20·   ·using that technique?                                      20·   ·the death of Bobby Wiggins?
21·   · · · · · MR. WILLIAMS:· Object to the form.                21·   · · · · · MR. WILLIAMS:· Objection.· Same directions to
22·   · · · · · MR. WRIGHT:· Join.                                22·   · · ·the client.
23·   · · · A· · I can't recall that, I mean.                     23·   · · · Q· · Are you going --
24·   · · · Q· · Okay.· You can't recall sitting in any           24·   · · · A· · Yes.
25·   ·interviews where a law enforcement officer threatened a    25·   · · · Q· · You're going to take your attorney's advice.

                                                        Page 39                                                           Page 41
·1·   ·witness?                                                   ·1·   ·So you stated earlier, that you recalled telling a
·2·   · · · · · MR. WILLIAMS:· Object to form.                    ·2·   ·witness that you were going to put him in the
·3·   · · · A· · Threatened him of what?· I mean, there's --      ·3·   ·penitentiary.· Can you recall telling a witness that you
·4·   · · · Q· · Well, you said earlier a threat that you had     ·4·   ·were going to put him in the penitentiary if they did
·5·   ·used was that you were going to send someone to the        ·5·   ·not tell you what you wanted to hear?
·6·   ·penitentiary.                                              ·6·   · · · A· · No.
·7·   · · · A· · And that would be about the biggest threat       ·7·   · · · Q· · You never did that?
·8·   ·that I would ever --                                       ·8·   · · · A· · No.
·9·   · · · Q· · Did you ever witness anyone threaten to take     ·9·   · · · Q· · Okay.· Would that have been something you
10·   ·someone's kids away?                                       10·   ·would have been trained on?
11·   · · · A· · Not that I recall, no.                           11·   · · · A· · To tell them if they don't --
12·   · · · Q· · Did you ever witness an officer threaten a       12·   · · · · · MR. WRIGHT:· Object to form and foundation.
13·   ·witness with bodily harm?                                  13·   · · · · · MR. WILLIAMS:· I'll join.
14·   · · · A· · No.                                              14·   · · · A· · -- no, I don't recall that.
15·   · · · Q· · When -- during the Mills investigation, in       15·   · · · Q· · As someone who has been in law enforcement for
16·   ·this case, did you ever threaten any witnesses?            16·   ·several years, would you consider that a proper
17·   · · · A· · I've never talked to nobody --                   17·   ·technique to use?
18·   · · · · · MR. WILLIAMS:· Asked and answered.                18·   · · · · · MR. WILLIAMS:· Object to the form and
19·   · · · A· · -- in the Mills investigation, ma'am.            19·   · · ·foundation.
20·   · · · Q· · During your investigation of the death of        20·   · · · · · MR. WRIGHT:· Object to the form.
21·   ·Bobby Wiggins, did you ever threaten any witnesses?        21·   · · · A· · Restate your first statement first, you've got
22·   · · · · · MR. WILLIAMS:· Same objection claiming to the     22·   ·me totally confused --
23·   · · ·Anderson civil case.                                   23·   · · · Q· · Sure.· I'm sorry.
24·   · · · Q· · Are you going to take your attorney's advice?    24·   · · · A· · -- with objections going flying everywhere.
25·   · · · A· · Yes.                                             25·   · · · Q· · Sure.· As someone who has been a law




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         42..45
                                                        Page 42                                                           Page 44
·1·   ·enforcement officer for several years --                   ·1·   · · · · · MR. WRIGHT:· Object to the form and foundation.
·2·   · · · A· · Uh-huh.                                          ·2·   · · · A· · -- they would have been trained, ma'am. I
·3·   · · · Q· · -- would you think threatening to send someone   ·3·   ·don't know.
·4·   ·to the penitentiary just to get information from them      ·4·   · · · Q· · Okay.· So you don't know whether or not that's
·5·   ·was a proper technique to use?                             ·5·   ·proper or not?
·6·   · · · · · MR. WILLIAMS:· Object to the form.                ·6·   · · · · · MR. WRIGHT:· Same objection.
·7·   · · · · · MR. WRIGHT:· Objection.                           ·7·   · · · A· · I wouldn't think it would be.
·8·   · · · A· · Say it one more time.                            ·8·   · · · Q· · You would not think so?· Okay.
·9·   · · · Q· · Sure.                                            ·9·   · · · · · MR. WILLIAMS:· Requires him to speculate.
10·   · · · A· · I'm driving you insane here.                     10·   · · · A· · I mean, I'm assuming.
11·   · · · Q· · It's okay.· No, that's fine.· So you would       11·   · · · Q· · Have you ever physically assaulted a witness
12·   ·agree that you've been in law enforcement for several      12·   ·during an interview?
13·   ·years?                                                     13·   · · · A· · No.
14·   · · · A· · Yes.                                             14·   · · · Q· · Have you ever physically assaulted a suspect
15·   · · · Q· · Okay.· From the experience that you have         15·   ·during an interview?
16·   ·gained during those years of employment --                 16·   · · · A· · No.
17·   · · · A· · Uh-huh.                                          17·   · · · Q· · Have you ever been trained on using physical
18·   · · · Q· · -- would you believe that it is a proper         18·   ·assault as a technique in interviewing a witness or
19·   ·technique to use, when you're interviewing a witness, to   19·   ·suspect?
20·   ·threaten them with a penitentiary if they did not give     20·   · · · A· · No.
21·   ·you the information that you were looking for?             21·   · · · Q· · If an officer was to use physical contact with
22·   · · · · · MR. WRIGHT:· Object to form and foundation.       22·   ·a witness or was to physically assault a witness, would
23·   · · · · · MR. WILLIAMS:· Join.                              23·   ·you believe that would be a proper law enforcement
24·   · · · A· · I don't -- I don't just want information, I      24·   ·technique.
25·   ·want -- I want the truth, that's what I want.· I'm not     25·   · · · A· · No.

                                                        Page 43                                                           Page 45
·1·   ·wanting --                                                 ·1·   · · · · · MR. WRIGHT:· Object to form and foundation.
·2·   · · · Q· · So if an officer asked a suspect or a witness    ·2·   · · · · · MR. WILLIAMS:· Join.
·3·   ·to give them specific information and they did not do      ·3·   · · · Q· · Have you ever thrown objects at a witness
·4·   ·that -- strike that.· If an officer was looking for        ·4·   ·during an interrogation?
·5·   ·specific information and told the witness what he/she      ·5·   · · · A· · No.
·6·   ·was looking for, would you think it was a proper           ·6·   · · · Q· · Were you ever trained on the use of throwing
·7·   ·technique to threaten that witness with going to prison    ·7·   ·objects?
·8·   ·if he or she did not give you that information?            ·8·   · · · A· · Not that I know of.
·9·   · · · · · MR. WRIGHT:· Object to form.                      ·9·   · · · Q· · If a law enforcement officer was to throw an
10·   · · · · · MR. WILLIAMS:· Object to the form and             10·   ·object at a witness during an interview, would you
11·   · · ·foundation.                                            11·   ·believe that to be proper law enforcement technique?
12·   · · · · · MR. WRIGHT:· Requires speculation.                12·   · · · · · MR. WRIGHT:· Object to form and foundation.
13·   · · · A· · I've never questioned or interviewed anybody     13·   · · · · · MR. WILLIAMS:· Join.
14·   ·to -- I would ask them what they know about something      14·   · · · A· · No.
15·   ·or, you know, where was you at this day.· As far as, I     15·   · · · Q· · Okay.
16·   ·want you to tell me this, this, and this, I don't --       16·   · · · A· · You're talking about throwing something to
17·   ·BY MS. STAPLES:                                            17·   ·physically harm?
18·   · · · Q· · Yes, sir.· So what I'm asking you now, is not    18·   · · · Q· · Yes, sir.
19·   ·necessarily what you have done specifically.               19·   · · · A· · Like, pick up that tape recorder and throw it
20·   · · · A· · Oh, okay.                                        20·   ·at you?
21·   · · · Q· · But I'm asking you if you believe it's proper    21·   · · · Q· · That's correct.
22·   ·for other law enforcement personal to threaten to send     22·   · · · A· · No.
23·   ·someone to prison if they -- the witness did not give      23·   · · · Q· · How about throwing a chair at somebody?
24·   ·him the information for which he was trying to gather?     24·   · · · A· · No.
25·   · · · A· · I don't know how -                               25·   · · · Q· · Okay.· You do not believe that would be




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         46..49
                                                        Page 46                                                           Page 48
·1·   ·proper?                                                    ·1·   · · ·for later or those questions for later.
·2·   · · · A· · No, ma'am.                                       ·2·   ·BY MS. STAPLES:
·3·   · · · · · MR. WRIGHT:· Object to form and foundation.       ·3·   · · · Q· · Deputy Eubanks, are you familiar with
·4·   · · · Q· · Okay.· I am just going to play just a very       ·4·   ·Amanda Hoskins?
·5·   ·small clip.· Give me just a second.                        ·5·   · · · A· · I met her here.
·6·   · · · · · MR. WILLIAMS:· Is it an interview from the        ·6·   · · · · · MS. STAPLES:· Can we hold on for just two
·7·   · · ·Anderson case?                                         ·7·   · · ·seconds, please.
·8·   · · · · · MS. STAPLES:· Yes, sir, it is.                    ·8·   · · · · · · · · · · ·(OFF THE RECORD)
·9·   · · · · · MR. WILLIAMS:· I'll direct the witness not to     ·9·   · · · · · MS. STAPLES:· Okay.· ·Before I start with that
10·   · · ·answer the questions based upon Rule 26(d).            10·   · · ·line of questioning, I did want to admit that
11·   · · · · · MS. STAPLES:· Okay.· For the record, I'm going    11·   · · ·exhibit, or the audio, as Exhibit 1.· It was
12·   · · ·to play this.                                          12·   · · ·PL27706.
13·   · · · · · THE WITNESS:· Okay.                               13·   · · · · · · (EXHIBIT 1 MARKED FOR IDENTIFICATION)
14·   · · · · · MS. STAPLES:· If you'll just listen to it         14·   · · · · · MR. WILLIAMS:· Just -- I've already objected to
15·   · · ·regardless.· Let me make sure I have the volume up.    15·   · · ·it, but renew the objection.
16·   · · · · · · · · · · (VIDEO PLAYING)                         16·   · · · · · MS. STAPLES:· Yeah, you don't have to say
17·   ·BY MS. STAPLES:                                            17·   · · ·anything to that.
18·   · · · Q· · Mr. Eubanks, are you firm -- Deputy Eubanks,     18·   · · · · · THE WITNESS:· Okay.· Lost the question there.
19·   ·are you familiar with that recording?                      19·   · · · · · MR. WILLIAMS:· Don't answer unless she asks you
20·   · · · · · MR. WILLIAMS:· Same objection.· Same direction.   20·   · · ·a question.
21·   · · · Q· · Are you going to follow your --                  21·   · · · · · MS. STAPLES:· Unless you want to disagree, then
22·   · · · A· · Yes.                                             22·   · · ·go right ahead.· Okay.
23·   · · · Q· · -- attorney's advice?                            23·   ·BY MS. STAPLES:
24·   · · · · · MS. STAPLES:· Are you going to direct him not     24·   · · · Q· · Deputy Eubanks, do you know Amanda Hoskins?
25·   · · ·to answer any questions whatsoever about that          25·   · · · A· · No.

                                                        Page 47                                                           Page 49
·1·   · · ·recording?                                             ·1·   · · · Q· · Do you know who Amanda Hoskins is?
·2·   · · · · · MR. WILLIAMS:· As I believe it to be a            ·2·   · · · A· · I do now.
·3·   · · ·recording of a witness relating to the Anderson        ·3·   · · · Q· · Okay.· Did you know her prior to
·4·   · · ·civil case, which has been filed against Mr.           ·4·   ·December 20th, 2010?
·5·   · · ·Eubanks, based upon Rule 26(d), yes.                   ·5·   · · · A· · No.
·6·   ·BY MS. STAPLES:                                            ·6·   · · · Q· · Did you know anything about Amanda Hoskins --
·7·   · · · Q· · Deputy Eubanks, do you know in what year the     ·7·   · · · A· · No.
·8·   ·Mills investigation was going on?                          ·8·   · · · Q· · -- prior to that date?
·9·   · · · A· · No.· I mean, I'm sure I've seen the date on      ·9·   · · · · · MR. WILLIAMS:· I'm sorry, Derek.· Let her get
10·   ·the list, but I don't know.                                10·   · · ·her whole question out, okay?
11·   · · · Q· · Okay.· If I told you that the investigation      11·   · · · · · THE WITNESS:· Okay.
12·   ·started in December of 2010, would that reflect your       12·   · · · · · MR. WILLIAMS:· I know you're anticipating what
13·   ·recollection?                                              13·   · · ·she's asking, but let her get the whole question
14·   · · · A· · If you're saying that's what it is, I don't      14·   · · ·out.
15·   ·know.· I believe that.                                     15·   ·BY MS. STAPLES:
16·   · · · Q· · Okay.· Are you familiar with the date of the     16·   · · · Q· · And maybe I asked this, because I'm not sure.
17·   ·Bobby Wiggins death investigation?                         17·   ·Did you have any opinion of Amanda Hoskins prior to
18·   · · · · · MR. WILLIAMS:· Again, this is an objection I      18·   ·December 20th of 2010?
19·   · · ·made earlier, the continuing objection --              19·   · · · A· · No.
20·   · · · A· · I can't recall.                                  20·   · · · Q· · You did not know of her --
21·   · · · · · MR. WILLIAMS:· --relating to the Anderson civil   21·   · · · A· · No.
22·   · · ·case which has been filed, based upon 26(d).           22·   · · · Q· · -- prior to that time?· Okay.· Did you know
23·   · · · · · MS. STAPLES:· Again, the reason for these         23·   ·William Lester prior to December 20th of 2010?
24·   · · ·questions is because the investigation was going on    24·   · · · A· · No.
25·   · · ·at the same time.· We will reserve those objections    25·   · · · Q· · Do you know if you'd ever arrested Mr. Lester




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         50..53
                                                        Page 50                                                           Page 52
·1·   ·before?                                                    ·1·   · · · Q· · It has you listed as the submitting officer;
·2·   · · · A· · Not that I know of.· I mean, I may have, but I   ·2·   ·is that correct?
·3·   ·don't --                                                   ·3·   · · · A· · Yes.
·4·   · · · Q· · Do you know who William Lester is today?         ·4·   · · · Q· · Okay.· So what is this report in regard to?
·5·   · · · A· · No.                                              ·5·   · · · A· · A meth lab.
·6·   · · · Q· · And so, you don't think you've arrested him      ·6·   · · · Q· · Okay.· Is it a search that you did of a meth
·7·   ·since December 20th of 2010, either?                       ·7·   ·lab?
·8·   · · · A· · Not that I know of, ma'am.· I mean --            ·8·   · · · A· · Yes, we received a complaint of a meth lab.
·9·   · · · Q· · Okay.· Does that mean that you had no opinion    ·9·   · · · Q· · Okay.· And that was on February 11th, 2012? I
10·   ·of William Lester in December of 2010?                     10·   ·guess, really late February 11th, 2012, to early
11·   · · · A· · I don't.                                         11·   ·February 12th of 2012?
12·   · · · Q· · How about Jonathan Taylor?· Did you know         12·   · · · A· · I got the call on 2/12/2012 around 1:26 in the
13·   ·Mr. Taylor prior to December 20th of 2010?                 13·   ·morning.
14·   · · · A· · I arrested Jonathan in a meth lab, whatever      14·   · · · Q· · Okay.
15·   ·date that was.                                             15·   · · · A· · But it looks --
16·   · · · Q· · Okay.· Do you think that was --                  16·   · · · Q· · Were there other officers --
17·   · · · A· · I don't know about the 2010 deal there.          17·   · · · A· · Yes.
18·   · · · Q· · I'm sorry.· You're not sure if that was 2010?    18·   · · · Q· · -- involved in this search of the meth lab?
19·   · · · A· · I don't know what the date of the meth lab       19·   · · · A· · Yes.
20·   ·arrest was.                                                20·   · · · Q· · From what department were those officers?
21·   · · · Q· · Okay.· I believe that was February of 2012;      21·   · · · A· · Knox County Sheriff's Office, myself, and
22·   ·would that sound correct?                                  22·   ·Sheriff Pickard, and Barbourville P.D. was Jack
23·   · · · A· · Yes.                                             23·   ·Knuckles, and Josh Lawson, and Clay Hilton, and State
24·   · · · Q· · Okay.· We're going to go over that.              24·   ·police was my brother Trooper Dallas Eubanks, and then
25·   · · · A· · Then no, I didn't know anything.                 25·   ·the cleanup crew was DESI, with the State Police, KSP

                                                        Page 51                                                           Page 53
·1·   · · · Q· · So you did not know Jonathan Taylor in 2010?     ·1·   ·DESI.· Tom Underwood and Randy Hunter.
·2·   · · · A· · No --                                            ·2·   · · · Q· · Okay.· So we had Knox County Sheriff's
·3·   · · · Q· · And you don't think --                           ·3·   ·officers, Barbourville Police Department officers,
·4·   · · · A· · -- not that -- not that I recall.                ·4·   ·Kentucky State Police officers --
·5·   · · · Q· · So was that February 2012 arrest the first       ·5·   · · · A· · Yes.
·6·   ·time that you'd ever arrested him?                         ·6·   · · · Q· · -- all present at this scene?
·7·   · · · A· · As far as I can remember.                        ·7·   · · · A· · Yes.
·8·   · · · Q· · Okay.· Have you arrested --                      ·8·   · · · Q· · Okay.· At any time during this search for this
·9·   · · · A· · I mean, I'm not researched and gone back and     ·9·   ·meth lab, or alleged meth lab, did you wear a mask to
10·   ·looked to see if --                                        10·   ·cover your face?
11·   · · · Q· · Sure.· Have you arrested him any time since      11·   · · · A· · No.· I would have had a beanie on.
12·   ·that 2012 arrest?                                          12·   · · · Q· · What's a beanie?
13·   · · · A· · Not that I know of.                              13·   · · · A· · It's like a toboggan, but it don't have the --
14·   · · · Q· · So in 2010, did you have any opinion of          14·   ·it just sits down --
15·   ·Jonathan Taylor whatsoever?                                15·   · · · Q· · Okay.
16·   · · · A· · Didn't know him.                                 16·   · · · A· · -- it just comes down to here.
17·   · · · Q· · Okay.· So let's talk about that February 2012    17·   · · · Q· · Would you have pulled that down over your
18·   ·arrest.· I'm going to give you this document to review,    18·   ·face?
19·   ·please.· And it is PL025647.                               19·   · · · A· · You can't get it over your face.
20·   · · · · · MR. WILLIAMS:· Thank you.                         20·   · · · Q· · Okay.· Did you see any other officers with
21·   · · · Q· · Sir, do you recognize that document?             21·   ·masks on their faces?
22·   · · · A· · Yes, it looks like my case report on the meth    22·   · · · A· · No.
23·   ·lab I was telling you about earlier.                       23·   · · · Q· · No.· Okay.· So I think you said that you
24·   · · · Q· · Okay.· That's your case report?                  24·   ·received a call about an alleged meth lab, that's what
25·   · · · A· · Yes, ma'am.                                      25·   ·prompted this search; is that correct?




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         54..57
                                                        Page 54                                                           Page 56
·1·   · · · · · MR. WILLIAMS:· Object to the form.· You can       ·1·   · · · Q· · Okay.· Did you knock?
·2·   · · ·answer.                                                ·2·   · · · A· · Yes.
·3·   · · · A· · The report come in smelling meth cooking is      ·3·   · · · Q· · Did you announce yourself --
·4·   ·what they --                                               ·4·   · · · A· · Yes.
·5·   · · · Q· · Okay.· How many individuals were present at      ·5·   · · · Q· · -- as a sheriff's officer?
·6·   ·this location when you arrived?                            ·6·   · · · A· · Yes.
·7·   · · · · · MR. WILLIAMS:· I'm sorry.                         ·7·   · · · Q· · Did you have your gun drawn when you went into
·8·   · · · A· · This is an apartment complex, ma'am.· This is    ·8·   ·the apartment?
·9·   ·not a single house.                                        ·9·   · · · A· · I would assume, yes.
10·   · · · Q· · Okay.· Did you go into a specific apartment?     10·   · · · Q· · Okay.
11·   · · · A· · In the end, yes, we did.                         11·   · · · · · MR. WILLIAMS:· Don't assume.· If you know,
12·   · · · Q· · How many individuals, non-law enforcement        12·   · · ·testify what you know.· Don't guess.
13·   ·individuals, were present in the apartment?                13·   · · · A· · I don't know.· I don't recall.
14·   · · · A· · Golly.· I'm going to assume here.· I don't       14·   · · · Q· · Do you not know?· Do you recall other officers
15·   ·like to, but I arrested one, two, three, four, five        15·   ·arriving at the scene?
16·   ·people, is what I'm assuming.                              16·   · · · A· · Yes, there was other officers there.
17·   · · · Q· · Five people.· Was Jonathan Taylor one of those   17·   · · · Q· · Okay.· Can you recall if they had their guns
18·   ·people?                                                    18·   ·drawn?
19·   · · · A· · Yes.                                             19·   · · · A· · I can't recall.
20·   · · · Q· · Did you speak with Mr. Taylor at the scene?      20·   · · · Q· · Do you know if -- well, did you hold your gun
21·   · · · A· · Nobody wanted to talk to me.· They didn't know   21·   ·on any of the suspects?
22·   ·nothing.                                                   22·   · · · A· · I don't remember having any incident.
23·   · · · Q· · Okay.· So you did not speak with Mr. Taylor?     23·   · · · Q· · Okay.· Do you remember of any other officer
24·   · · · A· · No.                                              24·   ·held any of the suspects at gunpoint?
25·   · · · Q· · Did you speak --                                 25·   · · · A· · No.

                                                        Page 55                                                           Page 57
·1·   · · · A· · I mean, I probably spoke to him.                 ·1·   · · · Q· · Okay.· So it says you just -- you just stated
·2·   · · · Q· · But you didn't get any information from          ·2·   ·that you arrested five individuals from that scene.· Can
·3·   ·Mr. Taylor.                                                ·3·   ·you tell me who those five individuals were?
·4·   · · · A· · I got information as far as his personal         ·4·   · · · A· · Jonathan Taylor, a Josh Garland, Kayla Mills,
·5·   ·information for the arrest citation.                       ·5·   ·Michael Bailey, and a Kim Help.
·6·   · · · Q· · Okay.· Can you recall Kayla Mills being          ·6·   · · · Q· · Okay.· Can you recall what evidence you had
·7·   ·present at that apartment?                                 ·7·   ·against Jonathan Taylor to arrest him at that time?
·8·   · · · A· · Yes, she was there.                              ·8·   · · · A· · Had the meth lab.
·9·   · · · Q· · Okay.· Did you speak with her?                   ·9·   · · · Q· · Okay.· Did you speak with the county attorney
10·   · · · A· · Same thing.                                      10·   ·about this meth lab?
11·   · · · Q· · When you first -- okay, let me ask this first,   11·   · · · A· · Later, yes.
12·   ·it says you got, you were dispatched to the residence,     12·   · · · Q· · Okay.· And did the county attorney proceed
13·   ·were you one of the first arriving officers on the         13·   ·with prosecuting these individuals?
14·   ·scene?                                                     14·   · · · A· · No, he told me that I had a bad uphill battle,
15·   · · · A· · I was, yes.                                      15·   ·which I pretty much knew that.· Nobody would talk to me,
16·   · · · Q· · Okay.· How did you enter the apartment?          16·   ·couldn't -- didn't get any other information that was
17·   · · · A· · We got the call -- let me go back here and       17·   ·helpful.
18·   ·read this, now.                                            18·   · · · Q· · Okay.· Did you have a similar conversation
19·   · · · Q· · Sure.                                            19·   ·with the Commonwealth's attorney about the case?
20·   · · · A· · I got the call when Sheriff Pickard was out,     20·   · · · A· · Yes, because I think -- I'm not to assume;
21·   ·and me and him both went to the call.· I'm trying to       21·   ·right?
22·   ·read here.                                                 22·   · · · Q· · That's correct.
23·   · · · Q· · Can you recall if the door was open or closed    23·   · · · A· · Then yes, I had a conversation with the
24·   ·when you first arrived?                                    24·   ·Commonwealth's attorney also.
25·   · · · A· · It was closed.                                   25·   · · · Q· · Okay.· And ultimately, the case was not




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         58..61
                                                        Page 58                                                           Page 60
·1·   ·prosecuted; is that correct?                               ·1·   · · · A· · Not that I know of, ma'am.
·2·   · · · A· · No.                                              ·2·   · · · Q· · Okay.· Do you know who Mike Simpson is today?
·3·   · · · Q· · Were you aware that a meth check was ran on      ·3·   · · · A· · No.
·4·   ·the five individuals that you just talked about?           ·4·   · · · Q· · How about James Allen Hilton.· He goes by
·5·   · · · A· · Yes.                                             ·5·   ·Allen.· Did you know him prior to December of 2010?
·6·   · · · Q· · Can you explain to me what a meth check is?      ·6·   · · · A· · Not that I know of.
·7·   · · · A· · Not real sure.· Barbourville P.D. -- well, I     ·7·   · · · Q· · Do you know if you've ever arrested Mr. Hilton
·8·   ·understand it is, is how often they buy the Sudafed that   ·8·   ·prior to December of 2010?
·9·   ·you use to make the one-step meth labs with.               ·9·   · · · A· · Not that I recall.
10·   · · · Q· · Okay.· And how often had Mr. Taylor bought the   10·   · · · Q· · Do you know if you've arrested him since?
11·   ·ingredients or the Sudafed --                              11·   · · · A· · Not that I recall.
12·   · · · A· · None.                                            12·   · · · Q· · Okay.· How about Michael Krump?· Did you know
13·   · · · Q· · -- for a meth lab?· None?                        13·   ·Mr. Krump in December of 2010?
14·   · · · A· · Uh-huh.                                          14·   · · · A· · No.
15·   · · · Q· · Okay.· So even though he had not bought any      15·   · · · Q· · Do you know if you've ever arrested Mr. Krump?
16·   ·ingredients, and no one would speak to you, you still      16·   · · · A· · Not that I know of.
17·   ·proceeded to arrest Mr. Taylor?                            17·   · · · Q· · And do you think that you've arrested
18·   · · · A· · I didn't know all this until after, ma'am.       18·   ·Mr. Krump since 2010?
19·   · · · Q· · Okay.· I'd like to mark that as Plaintiff's      19·   · · · A· · Not that I know of.
20·   ·Exhibit 2.· You don't mind, if you'll hand that back to    20·   · · · Q· · Okay.· Jessie Lawson.· Did you know
21·   ·me, I'm going to put this sticker on there somewhere.      21·   ·Mr. Lawson?
22·   ·Okay.                                                      22·   · · · A· · Not that --
23·   · · · · · · (EXHIBIT 2 MARKED FOR IDENTIFICATION)           23·   · · · Q· · In the December of 2010?
24·   · · · Q· · Okay.· Deputy Eubanks, I'm going to ask you      24·   · · · A· · No.
25·   ·about some of the witnesses in the Mills death             25·   · · · Q· · Have you ever arrested Mr. Lawson?

                                                        Page 59                                                           Page 61
·1·   ·investigation, Okay.                                       ·1·   · · · A· · Not that I know of.
·2·   · · · A· · Okay.                                            ·2·   · · · Q· · Mikey Bruner.· Do you know who Mikey Bruner
·3·   · · · Q· · Did you know Kristy Branson prior to December    ·3·   ·was in December of 2010?
·4·   ·of 2010?                                                   ·4·   · · · A· · Not that I know of.
·5·   · · · A· · Nope.· I don't know her now.                     ·5·   · · · Q· · Had you ever arrested Mr. Bruner?
·6·   · · · Q· · Don't know her now, so to your knowledge         ·6·   · · · A· · Not that I know of.
·7·   ·you've never arrested Ms. Branson?                         ·7·   · · · Q· · Don't believe you've arrested him since that
·8·   · · · A· · Not that, I mean, not that I know of.            ·8·   ·day?
·9·   · · · Q· · Did you know Amber Simpson prior to              ·9·   · · · A· · No.
10·   ·December 20th of 2010?                                     10·   · · · Q· · Okay.· How about Joe King, did you know
11·   · · · A· · Not that I know of.                              11·   ·Mr. King --
12·   · · · Q· · Do you know if you ever arrested Ms. Simpson?    12·   · · · A· · No.
13·   · · · A· · Not without doing some research, no.             13·   · · · Q· · -- in December of 2010?
14·   · · · Q· · Okay.· Are you familiar with Robert Beech?       14·   · · · A· · No, ma'am.
15·   · · · A· · No.                                              15·   · · · Q· · Had you arrested him prior to that date?
16·   · · · Q· · So you don't believe you knew him in December    16·   · · · A· · Not that I know of.
17·   ·of 2010?                                                   17·   · · · Q· · Have you arrested him since that date?
18·   · · · A· · No.· No.                                         18·   · · · A· · Not that I know of.
19·   · · · Q· · Do you know if you have arrested him before or   19·   · · · Q· · Okay.· Kayla Mills.· We talked about Ms. Mills
20·   ·after December 2010?                                       20·   ·a little bit ago.· She was at the scene in 2012, and you
21·   · · · A· · Not that I know of.                              21·   ·arrested her then; correct?
22·   · · · Q· · Okay.· Did you know Mike Simpson prior to        22·   · · · A· · Yes.
23·   ·December of 2010?                                          23·   · · · Q· · Okay.· Did you know Ms. Mills in December of
24·   · · · A· · No.                                              24·   ·2010?
25·   · · · Q· · So you've never arrested Mr. Simpson?            25·   · · · A· · Not -- not personally, and not that I had




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         62..65
                                                        Page 62                                                           Page 64
·1·   ·dealt with her, that I can recall.                         ·1·   · · · Q· · -- is that correct?· Okay.· Are you aware of
·2·   · · · Q· · Did you know of Ms. Mills --                     ·2·   ·Detective York ever being disciplined?
·3·   · · · A· · I think --                                       ·3·   · · · A· · I don't --
·4·   · · · Q· · -- Kayla Mills?                                  ·4·   · · · Q· · Professionally?
·5·   · · · A· · -- I'd heard the name.                           ·5·   · · · A· · I don't know.
·6·   · · · Q· · Did you have any opinion of Kayla Mills?         ·6·   · · · Q· · Okay.· Do you know who the lead investigator
·7·   · · · A· · No.                                              ·7·   ·was into Katherine Mills' death?
·8·   · · · Q· · Okay.· Do you know if you arrested her any       ·8·   · · · A· · From what I've learned here, Detective York.
·9·   ·other time than the February 12th, 2012 date?              ·9·   · · · Q· · Okay.· At any time, did you and Detective York
10·   · · · A· · Not that I can recall.                           10·   ·discuss the case?
11·   · · · Q· · Sir, do you know KSP Detective, or Sergeant      11·   · · · A· · No.
12·   ·now, I think, Detective Jason York?                        12·   · · · Q· · Were you aware that Detective York was
13·   · · · A· · Yes.                                             13·   ·initiating charges against Amanda Hoskins and
14·   · · · Q· · Okay.· Would -- have you worked with him, sir?   14·   ·Jonathan Taylor?
15·   · · · A· · Yes, I mean --                                   15·   · · · · · MR. WRIGHT:· Object to form.
16·   · · · Q· · You've worked cases together?                    16·   · · · A· · No.
17·   · · · · · MR. WRIGHT:· Object to form.                      17·   · · · Q· · So at any point, did you ever speak with the
18·   · · · A· · No, I've never -- other than, which it wasn't    18·   ·Commonwealth's attorney, Jackie Steele, about this case?
19·   ·his case, the one we're not allowed to speak about.        19·   · · · A· · No.
20·   · · · Q· · Okay.                                            20·   · · · Q· · At any point, did you speak with him about
21·   · · · A· · I mean, I'm sure over the years I've been on     21·   ·Amanda Hoskins or Jonathan Taylor?
22·   ·complaints with him, and I'm sure he's gone to some of     22·   · · · A· · Not Amanda.· Jonathan on my case.
23·   ·my complaints, but as far as working a case.               23·   · · · Q· · Okay.· What about regards in this case, sir?
24·   · · · Q· · What post does Detective York work out of?       24·   · · · A· · No, not this case.
25·   · · · A· · Harlan.                                          25·   · · · Q· · Okay.

                                                        Page 63                                                           Page 65
·1·   · · · Q· · Okay.· And do you know what counties that        ·1·   · · · · · MS. STAPLES:· I think that's all the questions
·2·   ·covers?                                                    ·2·   · · ·that I have for you at this moment.· However, I do
·3·   · · · A· · Harlan, Bell, Knox.                              ·3·   · · ·want to put on the record that we have an agreement
·4·   · · · Q· · Okay.· So you would have worked with him         ·4·   · · ·regarding reserving questions for punitive damages
·5·   ·possibly on cases out of Knox County when you were --      ·5·   · · ·after that decision is made.
·6·   · · · A· · Yes.                                             ·6·   · · · · · MR. WILLIAMS:· Yes, we discussed that earlier I
·7·   · · · Q· · -- a sheriff's deputy there?                     ·7·   · · ·think either person or by letter, and I agree you
·8·   · · · · · MR. WRIGHT:· I'm object to form.                  ·8·   · · ·have the right to reserve those questions.
·9·   · · · Q· · Okay.· Do you consider Detective York to be a    ·9·   · · · · · MS. STAPLES:· Thank you.
10·   ·friend of yours?                                           10·   · · · · · MR. WILLIAMS:· Thank you.
11·   · · · A· · I guess, yes.                                    11·   · · · · · MS. STAPLES:· And so, with that, I'll pass the
12·   · · · Q· · Do you-all go out to dinner together?            12·   · · ·witness.
13·   · · · A· · Uh-uh.                                           13·   · · · · · THE WITNESS:· Thank you.
14·   · · · Q· · Ever had lunch together?                         14·   · · · · · MR. WILLIAMS:· You may begin.
15·   · · · A· · I'm not going to say that when we was working    15·   · · · · · MR. FARAH:· All right.
16·   ·that we didn't go out and to eat, you know, all of us, I   16·   · · · · · VIDEOGRAPHER:· You want to pass the microphone
17·   ·mean, we do that sometimes --                              17·   · · ·back and over here.· Thank you.
18·   · · · Q· · Okay.· Sure.                                     18·   · · · · · MR. FARAH:· I'm pretty loud.
19·   · · · A· · -- if the calls are slow enough.                 19·   · · · · · · · · CROSS EXAMINATION
20·   · · · Q· · Sure.· Have you and Detective York ever          20·   ·BY MR. FARAH:
21·   ·discussed this case?                                       21·   · · · Q· · Sir, as you know, I represent Mike Broughton
22·   · · · A· · No.                                              22·   ·and City of Barbourville in this case.
23·   · · · Q· · But you have done some interviews with           23·   · · · A· · Yes, sir.
24·   ·Detective York in other cases --                           24·   · · · Q· · I'm just going to ask you some very specific
25·   · · · A· · Yes.                                             25·   ·questions concerning my client as it relates to this




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         66..69
                                                        Page 66                                                           Page 68
·1·   ·investigation.· Did you have any professional              ·1·   ·depart -- to the Knox County Sheriff's Office and use
·2·   ·interaction with Mike Broughton as it relates to the       ·2·   ·your facilities for interviews, things of that nature?
·3·   ·investigation into the Katherine Mills murder?             ·3·   · · · A· · Yes.
·4·   · · · A· · No.                                              ·4·   · · · Q· · That was -- is that a common occurrence?
·5·   · · · Q· · Other than what you've learned in discovery in   ·5·   · · · A· · Yes.
·6·   ·this case, do you have any firsthand knowledge of what     ·6·   · · · Q· · Okay.· Would that mean you were necessarily
·7·   ·Mr. Broughton's involvement was in the Katherine Mills     ·7·   ·involved in their investigation if they brought someone
·8·   ·investigation?                                             ·8·   ·to your office to just use your facilities?
·9·   · · · A· · No.                                              ·9·   · · · A· · No.
10·   · · · Q· · Did you have any interaction or involvement or   10·   · · · · · MR. FARAH:· That's all the questions I have.
11·   ·knowledge of interaction or involvement of any other       11·   · · ·Thank you, sir.
12·   ·members of the Barbourville Police Department in the       12·   · · · · · · · · · · · · ·EXAMINATION
13·   ·Katherine Mills investigation?                             13·   ·BY MR. WEBER:
14·   · · · A· · No.                                              14·   · · · Q· · Deputy Eubanks?
15·   · · · Q· · You mentioned that there was a separate arrest   15·   · · · A· · Yes?
16·   ·for this drug arrest or drug bust in 2012 involving        16·   · · · Q· · My name is Cody Weber.· I represent some KSP
17·   ·Jonathan Taylor; correct?                                  17·   ·troopers in this case.· The first one is your brother,
18·   · · · A· · Yes.                                             18·   ·Dallas Eubanks.· I also represent Mark Mefford,
19·   · · · Q· · And you mentioned that there were three          19·   ·Brian Johnson, Jackie Joseph, and Kelly Farris.· I just
20·   ·Barbourville police officers were part of your group       20·   ·have a few questions for you about those individuals.
21·   ·that night, Officers Knuckles -- that's with a K; right?   21·   · · · A· · Okay.
22·   · · · · · ·K-N-U-C-K-L-E-S?                                 22·   · · · Q· · First, I'll ask you about your brother,
23·   · · · A· · Can I look at that again?                        23·   ·Trooper Dallas Eubanks.· You mentioned that he was, at
24·   · · · · · MS. STAPLES:· Oh, yes, I'm sorry.                 24·   ·the night of this meth arrest involving Jonathan Taylor,
25·   · · · Q· · I'm sorry.· Officers Knuckles, Lawson, and       25·   ·that he was present that night.

                                                        Page 67                                                           Page 69
·1·   ·Hilton; is that correct?                                   ·1·   · · · A· · Yes.
·2·   · · · A· · Yes. Yes.                                        ·2·   · · · Q· · Did you see him --
·3·   · · · Q· · Why were Barbourville Police Officers involved   ·3·   · · · A· · Yes.
·4·   ·in this, whatever search warrant, or whatever?             ·4·   · · · Q· · -- at the arrest?· Did he have, I believe you
·5·   · · · A· · They come to assist.                             ·5·   ·testified earlier, that no officers had a mask on his
·6·   · · · Q· · Okay.· Was this a, that evening, was this a      ·6·   ·face -- their face, down on their face.· Did Trooper
·7·   ·Knox County investigation?                                 ·7·   ·Eubanks have a mask down on his face that night?
·8·   · · · A· · It'd been a Sheriff's office investigation,      ·8·   · · · A· · No.
·9·   ·yes.                                                       ·9·   · · · Q· · No.· And also on that night, you testified,
10·   · · · Q· · And were you the lead -- so Knox County was      10·   ·and I may -- I want to make sure I heard you correctly,
11·   ·the lead department, correct?                              11·   ·that there were no other officers or officers that had
12·   · · · A· · Yes.                                             12·   ·their guns pointed at any of the individuals; is that
13·   · · · Q· · And were you the lead officer?                   13·   ·what you testified to?
14·   · · · A· · Yes.                                             14·   · · · A· · Not that I could recall.
15·   · · · Q· · So my client's officers were just there to       15·   · · · Q· · Not that you could recall?
16·   ·assist?                                                    16·   · · · A· · Right.
17·   · · · A· · Yes.· Here you go.                               17·   · · · Q· · So you don't recall Dallas Eubanks ever having
18·   · · · Q· · Bear with me for a second here.· Were you the    18·   ·his gun pointed at any individual that or anything?
19·   ·officer who actually served the arrest warrant on          19·   · · · A· · No.
20·   ·Jonathan Taylor, as it relates to the Katherine Mills      20·   · · · Q· · Okay.· Also, with your -- with your brother,
21·   ·murder?                                                    21·   ·Ms. Staples had asked you if you had spoken to him about
22·   · · · A· · No.                                              22·   ·any of the depositions in this case and you said no; is
23·   · · · Q· · When you were working for Knox County, on        23·   ·that correct --
24·   ·occasion, would, for example, the Kentucky State Police    24·   · · · A· · That is correct.
25·   ·bring in witnesses or suspects to the Knox County Police   25·   · · · Q· · -- what you previously testified?· Have you




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         70..73
                                                        Page 70                                                           Page 72
·1·   ·had any conversations with him about the Katherine Mills   ·1·   ·are concreted in the ground, the big heavy ones.
·2·   ·murder investigation at any time?                          ·2·   · · · Q· · Yeah.
·3·   · · · A· · No.                                              ·3·   · · · A· · They -- each one of them, they have that down
·4·   · · · Q· · Other than just what you've learned through      ·4·   ·there, and the one-step meth lab was found in the grill
·5·   ·discovery or anything like that, do you have any           ·5·   ·of the patio of apartment 28.
·6·   ·knowledge of how Trooper Eubanks -- Dallas Eubanks is      ·6·   · · · Q· · Did you know who lived in apartment 28 at the
·7·   ·involved in the investigation of Katherine Mills'          ·7·   ·time?
·8·   ·murder?                                                    ·8·   · · · A· · No.
·9·   · · · A· · I'm trying to figure out how I'm involved, no.   ·9·   · · · Q· · Do you recall what happened inside the
10·   · · · Q· · All right.· And again, the same question, do     10·   ·apartment?
11·   ·you have any ideas, and we'll move on to Trooper Mark      11·   · · · A· · Myself, and I think it was Sheriff Pickard,
12·   ·Mefford, how he is involved in any way in the              12·   ·cleared the downstairs and my brother, and I don't know
13·   ·investigation of the Katherine Mills murder?               13·   ·who all, went upstairs.
14·   · · · A· · (NO VERBAL RESPONSE.)                            14·   · · · Q· · Okay.· You didn't go upstairs?
15·   · · · Q· · No?                                              15·   · · · A· · I did later, but when we first entered, I went
16·   · · · A· · No.                                              16·   ·downstairs and cleared it, and I think Kayla Mills was
17·   · · · Q· · What about Trooper Brian Johnson, do you have    17·   ·down there.· I think she was the only down there, and
18·   ·any idea how he is involved in the investigation in the    18·   ·then when I went upstairs, that's where all the others
19·   ·Katherine Mills murder?                                    19·   ·were found.
20·   · · · A· · No.                                              20·   · · · Q· · Okay.· Had they already been found by the time
21·   · · · Q· · Sergeant Jackie Joseph, any knowledge of how     21·   ·you got up there?
22·   ·she is involved in this investigation of the Katherine     22·   · · · A· · Yes.
23·   ·Mills murder?                                              23·   · · · Q· · All right.· Do you know transported
24·   · · · A· · No, other than she would be the Detective        24·   ·Jonathan Taylor from the scene?
25·   ·Sergeant, or was at one time, would be the only thing      25·   · · · A· · No, I couldn't.

                                                        Page 71                                                           Page 73
·1·   ·that I would think.                                        ·1·   · · · Q· · Did you?
·2·   · · · Q· · But nothing specific that --                     ·2·   · · · A· · No.
·3·   · · · A· · Nothing specific --                              ·3·   · · · Q· · No.· Not to your knowledge?
·4·   · · · Q· · -- that she was involved?                        ·4·   · · · A· · I didn't transport nobody, I had to wait for
·5·   · · · A· · -- that she'd done, no.                          ·5·   ·DESI to get there to do the cleanup, so I got to stay
·6·   · · · Q· · Okay.· And Trooper Kelly Farris, any knowledge   ·6·   ·all day and all night.
·7·   ·of how he has been involved in the investigation of        ·7·   · · · Q· · So you hung back at the scene for the cleanup
·8·   ·Katherine Mills' murder?                                   ·8·   ·crew to come in?
·9·   · · · A· · No.                                              ·9·   · · · A· · Yes.
10·   · · · · · MR. WEBER:· I think that's all the questions I    10·   · · · · · MR. WRIGHT:· All right.· That's all the
11·   · · ·have.· Thank you.                                      11·   · · ·questions I have.
12·   · · · · · · · · · · · · EXAMINATION                         12·   · · · · · · · · · · · ·EXAMINATION
13·   ·BY MR. WRIGHT:                                             13·   ·BY MR. WILLIAMS:
14·   · · · Q· · Good morning, Deputy Eubanks.· My name is        14·   · · · Q· · Mr. Eubanks, I just have one follow-up
15·   ·Derrick Wright, I represent Jason York and Jason Bunch.    15·   ·questions, similar question you were asked by counsel.
16·   ·I just got a few questions.· When you responded to that    16·   ·You were asked some questions about your training over
17·   ·complaint of smelling meth, the report indicates that      17·   ·the years, and you testified about the training that you
18·   ·you went to apartment 28 because a one-step meth lab was   18·   ·would go and receive up at the Department of Criminal
19·   ·located on the porch of that property; is that right?      19·   ·Justice training; correct?
20·   ·Let me look at the --                                      20·   · · · A· · Yes.
21·   · · · A· · Yes.· This is an apartment complex, you got a    21·   · · · Q· · You had been a special deputy for a number of
22·   ·row of apartments, okay?· I can't remember how many,       22·   ·years before becoming a paid deputy --
23·   ·five or six apartments down through there.· They all       23·   · · · A· · Yes.
24·   ·have a concrete patio, not fenced off or anything, and     24·   · · · Q· · -- is that correct?
25·   ·they have the grills -- I call them the KOA grills that    25·   · · · A· · Yes.




                                                                                                                                    YVer1f
                       The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                                                         74..77
                                                        Page 74                                                           Page 76
·1·   · · · Q· · Were there occasions, during those years that    ·1·   · · ·answer.
·2·   ·you were a special deputy, where you able to observe       ·2·   · · · A· · Just her -- she didn't -- of course, she
·3·   ·other officers in their duties?                            ·3·   ·didn't know anything.· I mean, her personal information,
·4·   · · · A· · During my special deputy time, I watched other   ·4·   ·that's -- that's basically what I got out of everybody.
·5·   ·officers and learned that way.· And then, also, I had      ·5·   · · · Q· · Did you talk with Ms. Mills about the
·6·   ·the in-service starting, I think it was '99.· I started    ·6·   ·Katherine Mills investigation during this arrest?
·7·   ·as a special deputy in '89, I believe is the date.         ·7·   · · · A· · No, ma'am, I don't -- I didn't know nothing
·8·   · · · Q· · So did you actually start and go receive some    ·8·   ·about the Katherine Mills invest --
·9·   ·of the training at the Department of Criminal Justice      ·9·   · · · Q· · Did you hear anyone else have a conversation
10·   ·training?                                                  10·   ·with Ms. Mills about the Katherine Mills death during
11·   · · · A· · When I was a special deputy, yes.                11·   ·this arrest?
12·   · · · Q· · That was my question.                            12·   · · · A· · No.
13·   · · · · · MR. WILLIAMS:· Thank you.· That's all I have.     13·   · · · · · MS. STAPLES:· Okay.· That's all the questions I
14·   · · · · · · · · · ·REDIRECT EXAMINATION                     14·   · · ·have.
15·   ·BY MS. STAPLES:                                            15·   · · · · · THE WITNESS:· Is anybody else going to get me?
16·   · · · Q· · I just have a couple, quick follow-up            16·   · · · · · VIDEOGRAPHER:· We are off the record at 10:49.
17·   ·questions.· You testified earlier that this incident       17·   · · · · · · (DEPOSITION CONCLUDED AT 10:49 A.M.)
18·   ·regarding this alleged meth lab was never prosecuted;      18
19·   ·correct?                                                   19
20·   · · · A· · Yes.                                             20
21·   · · · Q· · And, I think you said that the prosecutor told   21
22·   ·you that you had an uphill battle.                         22
23·   · · · A· · Yes.                                             23
24·   · · · Q· · Is that correct?                                 24
25·   · · · A· · Yes, the county attorney did.                    25

                                                        Page 75                                                           Page 77
·1·   · · · Q· · Okay.· And what did that --                      ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

·2·   · · · A· · Of course, I knew that, I mean.                  ·2· · · · · · · · · · · ·STATE OF INDIANA

·3·   · · · Q· · Okay.· How did you know that?· What did that     ·3· ·I do hereby certify that the witness in the foregoing

·4·   ·mean?                                                      ·4· ·transcript was taken on the date, and at the time and

·5·   · · · A· · Well, when you go back and start looking at      ·5· ·place set out on the Title page hereof by me after first

·6·   ·everything, and after I got the CAD report, the call       ·6· ·being duly sworn to testify the truth, the whole truth,

·7·   ·come in on 2/11, at, like, seven something at night.       ·7· ·and nothing but the truth; and that the said matter was

·8·   · · · Q· · Yes, sir.                                        ·8· ·recorded stenographically and mechanically by me and

·9·   · · · A· · Okay.· Oh, I didn't put it in here and I don't   ·9· ·then reduced to typewritten form under my direction, and

10·   ·know why, but the best of my memory, the call came in at   10· ·constitutes a true record of the transcript as taken,

11·   ·apartment 26.                                              11· ·all to the best of my skill and ability. I certify that

12·   · · · Q· · Okay.                                            12· ·I am not a relative or employee of either counsel, and

13·   · · · A· · Okay.· You got, like I said, five or six         13· ·that I am in no way interested financially, directly or

14·   ·apartments there.· They've all got these grills, who's     14· ·indirectly, in this action.

15·   ·to say I don't stick it in yours and --                    15

16·   · · · Q· · Right.· Because you just testified that the      16

17·   ·porch, or the patio on which the grill was found was       17

18·   ·open.                                                      18

19·   · · · A· · Yeah, there -- I mean, when you -- when you      19

20·   ·walk around back the apartments, you can see all the way   20

21·   ·down.· There's no fence, nothing.                          21

22·   · · · Q· · Okay.· I think that you said, well, let me ask   22· ·LACEE TOWNSEND,

23·   ·you this question again.· Did you personally have any      23· ·COURT REPORTER / NOTARY

24·   ·conversations with Kayla Mills during this arrest?         24· ·MY COMMISSION EXPIRES:· 06/19/2024

25·   · · · · · MR. WILLIAMS:· Asked and answered, but you can    25· ·SUBMITTED ON:· 6/25/2018
            The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                           78

                     66:16             agree 42:12        arrested 49:25     auto 26:24
 Exhibits                               65:7               50:6,14 51:6,8,
                    2018 7:5                                                 aware 25:4,9
                                                           11 54:15 57:2
                                       agreement                              29:11 58:3
EXHIBIT 2           20th 49:4,18,23                        59:7,12,19,25
                                        65:3                                  64:1,12
                     50:7,13 59:10                         60:7,10,15,17,
                                       ahead 48:22         25 61:5,7,15,
        -           26 75:11                               17,21 62:8                B
                                       air 8:17
                    26(d) 35:4
                                                          arrived 54:6
--relating           46:10 47:5,22     alleged 53:9,                         back 11:21
                                                           55:24
 47:21                                  24 74:18                              27:16,17 51:9
                    28 71:18 72:5,6
                                                          arriving 55:13      55:17 58:20
                                       Allen 60:4,5        56:15
        1                                                                     65:17 73:7
                         4             allowed 62:19                          75:5,20
                                                          asks 48:19
1 48:11,13                             Amanda 7:3,8,      assault 44:18,     bad 57:14
                    41s 28:1            15 9:17 48:4,24
10:49 76:16,17                                             22                Bailey 57:5
                                        49:1,6,17
11th 52:9,10             6              64:13,21,22       assaulted          Barbourville
                                                           44:11,14           7:25 52:22 53:3
12th 52:11 62:9                        Amber 59:9
                    6th 7:5                               assist 67:5,16      58:7 65:22
14 11:20 20:22,                        Amy 7:14                               66:12,20 67:3
 24                                                       assisted
                         8             Anderson            12:16,17,18,19    based 35:8,13
15 11:20 12:12                          35:3,6,12 36:21                       46:10 47:5,22
                                                           22:13
 13:8                                   39:23 46:7
                    89 74:7             47:3,21           assisting 28:6     basically
17-CV-84 7:11                                                                 26:23 30:25
                                       announce           assume 23:1,        31:19 34:17
1:26 52:12               9              56:3               15 54:14 56:9,     76:4
                                                           11 57:20
                    99 13:18,23        answering                             basis 36:18
        2                               10:9              assumed
                     14:12 74:6                                              bat 30:25
                                                           32:16
2 58:20,23          9:27 7:6           answers 18:4
                                                          assuming           battle 57:14
2/11 75:7                              anticipating        29:15 44:10        74:22
                         A              49:12
                                                           54:16             beanie 53:11,
2/12/2012
 52:12                                 anytime 25:17      attachments         12
                    a.m. 7:6 76:17     apartment           26:17
2003 17:10                                                                   Bear 67:18
 20:11              academy             54:8,10,13
                                                          attempt 35:11
                     13:21              55:7,16 56:8                         Beech 59:14
2004 11:20                              71:18,21 72:5,    attorney 17:25     began 16:10
 13:9 20:14,17,     accident 26:24      6,10 75:11         36:13 57:9,12,     30:11
 21 30:11           accidents 22:5                         19,24 64:18
                                       apartments          74:25             begin 65:14
2010 30:18          add 33:11,12        71:22,23 75:14,
 47:12 49:4,18,                         20                attorney's         beginning
 23 50:7,10,13,     added 31:19                            35:16 36:22        25:15 29:25
 17,18 51:1,14       32:25 33:3,7,9,   apologize           39:24 40:25
                     14                 20:17                                behalf 7:17,19,
 59:4,10,17,20,                                            46:23              21,24 9:16
 23 60:5,8,13,      admit 48:10        arrest 13:2
 18,23 61:3,13,
                                                          attorneys 19:6     Bell 63:3
                                        50:20 51:5,12,
 24                 adopt 29:7          18 55:5 57:7      audio 27:1,4,7     big 24:17 33:5
                    advice 35:16        58:17 66:15,16     48:11              72:1
2012 50:21
 51:5,12,17          36:22 39:24        67:19 68:24
                                                          authored           biggest 39:7
 52:9,10,11          40:25 46:23        69:4 75:24
                                                           26:22
 61:20 62:9                             76:6,11                              bin 26:8,12
                    affirm 8:5
            The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          79

 27:12,15           car 13:1           client's 67:15     36:19             cover 53:10
bit 9:11 13:14      career 23:13       clip 46:5         continued          covers 63:2
 61:20               28:21                                21:21
                                       closed 55:23,                        crash 22:5
Bobby 35:1          case 8:23 9:4,9     25               continuing
                                                                            crew 52:25
 36:16 39:21         16:6 17:14                           21:20 36:17
                                       Cody 7:21                             73:8
 40:20 47:17         19:22 24:18,21,                      47:19
                                        68:16
                     25 25:23,24                                            Criminal 14:3,
bodily 39:13                                             conversation
                     26:19,21 33:22    Colan 11:15                           7,8 15:15,17
                                                          57:18,23 76:9
bought 58:10,        34:20 35:3,12                                           16:16,24 17:3
                                       college 10:20
 15                  36:21 37:3                          conversations       73:18 74:9
                                        14:7
                     39:16,23 40:14,                      19:1 70:1 75:24
Brady 17:14                                                                 CROSS 65:19
                     18 46:7 47:4,22   common 34:12
                                                         cooking 54:3
Branson 59:3,        51:22,24 57:19,    35:10 68:4                          curse 40:10
 7                   25 62:19,23                         copy 32:7,9
                     63:21 64:10,18,   Commonwealt                          cursed 40:1
breaks 10:8          22,23,24 65:22    h's 57:19,24      Corbin 10:16
                                                                            cuss 40:13
                     66:6 68:17         64:18
Brian 7:22                                               correct 13:10
                     69:22                                                  cussed 40:8
 68:19 70:17                           communicate        20:12,21 22:21
                    cases 24:9         d 32:4             23:9 27:13
bring 67:25
                     25:5,9,20 62:16                      45:21 50:22               D
Broadcasting                           complaint          52:2 53:25
                     63:5,24            52:8 71:17
 11:7                                                     57:22 58:1        Dallas 7:22
                    CD 26:25           complaints         61:21 64:1         52:24 68:18,23
brother 19:21                                             66:17 67:1,11
 52:24 68:17,22     chair 45:23         12:20 62:22,23                       69:17 70:6
                                                          69:23,24 73:19,
 69:20 72:12        charge 14:2        complex 54:8                         damages 65:4
                                                          24 74:19,24
brought 68:7                            71:21
                    charges 64:13                        correctly          date 20:21 21:7
Broughton                              components         69:10              30:16 47:9,16
                    check 25:12         27:23                                49:8 50:15,19
 7:25 65:21 66:2     58:3,6                              counsel 7:11        61:15,17 62:9
Broughton's                            CONCLUDED          19:2,12 73:15
                    chief 21:1,4,8,                                          74:7
 66:7                                   76:17
                     12,17 22:1 24:4                     counties 63:1      day 7:5 24:16
Bruner 61:2,5        28:9              concrete
                                                         county 7:9,18       25:14,17 43:15
                                        71:24
budget 22:7         choose 18:17                          11:8,11,17,22      61:8 73:6
                                       concreted          12:14 13:15
Bunch 7:20          citation 55:5                                           days 24:12
                                        72:1              15:1,10 16:19
 71:15              citations 31:1                        20:11,20 21:3,    deal 50:17
                                       conducted
bust 66:16                              35:3              13,18 22:1,15,    dealt 62:1
                    City 7:25 65:22
                                                          19 23:24 28:12,
buy 58:8            civil 35:4,6,14    confused           22 29:4,12        death 35:1
                     36:21 39:23        41:22             31:17 32:5         36:16 39:20
        C            47:4,21                              52:21 53:2         40:20 47:17
                                       connotation
                                                          57:9,12 63:5       58:25 64:7
                    claiming 39:22      21:21
                                                          67:7,10,23,25      76:10
CAD 75:6                               consistent
                    Clay 52:23                            68:1 74:25        December
call 52:12                              36:5
                                                                             47:12 49:4,18,
 53:24 55:17,20,    cleanup 52:25                        county's 29:7
                     73:5,7            constraints                           23 50:7,10,13
 21 71:25 75:6,
                                        33:11            couple 21:8         59:3,10,16,20,
 10                 cleared 72:12,                        74:16              23 60:5,8,13,23
                     16                contact 44:21
called 13:4                                              court 7:4,10        61:3,13,23
                    client 40:22       contents 16:14     8:3,4,9 10:4
calls 63:19                                                                 decision 65:5
                     65:25             continue 9:22      24:15
                                                                            Defendant
           The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          80

 7:17              detail 26:14       downstairs          43:22 44:23        68:10
                                       72:12,16           45:9,11 54:12
Defendants         details 27:22                                            Farris 7:23
 7:20,21                              draft 30:7,20      enter 55:16         68:19 71:6
                   Detective
degree 33:25        62:11,12,24       drafted 28:23      entered 72:15      February
 34:1               63:9,20,24                                               50:21 51:5,17
                                      drawn 56:7,18      entire 23:11
                    64:2,8,9,12                                              52:9,10,11 62:9
deliver 32:8
                    70:24             driving 42:10      estimation
                                                                            Federal 35:4
depart 68:1                                               21:10 30:6
                   determine          drug 66:16
                                                                            fence 75:21
department          22:10 33:2                           et al 7:9
                                      duties 12:19
 11:8,9,17,23       35:10                                                   fenced 71:24
                                       21:17,20 74:3     Eubanks 7:8,
 14:3,8 15:14,16
                   determined                             17,23 8:1,12      figure 70:9
 16:16,24 17:3
                    33:8                                  11:7 46:18
 31:23 52:20                                  E                             filed 35:6 47:4,
                                                          47:5,7 48:3,24
 53:3 66:12        determining                                               22
                                                          52:24 58:24
 67:11 73:18        22:13             earlier 28:6
 74:9
                                                          68:14,18,23       fine 17:23
                   dinner 63:12        39:4 41:1 47:19    69:7,17 70:6       20:25 42:11
deposed 8:19                           51:23 65:6 69:5    71:14 73:14
                   direct 8:10         74:17                                finish 10:9
 9:5
                    35:5,13 46:9,24                      evening 67:6
deposition 7:8                        early 52:10                           firm 46:18
                   direction                             evidence 17:3,
 17:24 18:8,13,
                    36:18,20 46:20    Eastern 7:10        7,13 37:13,22
                                                                            firsthand 66:6
 22,25 19:24
                                      eat 63:16           38:1 57:6         flying 41:24
 20:3 76:17        directions
                    40:21             education          EXAMINATIO         follow 46:21
depositions
                                       10:17             N 8:10 65:19
 19:22 69:22       disagree 48:21                                           follow-up
                                                          68:12 71:12
deputies 12:16                        EKU 14:10                              73:14 74:16
                   disciplined                            73:12 74:14
 22:2 24:7 26:19    64:2              Electrical 11:7                       forget 23:5
                                                         exhibit 48:11,
deputy 11:13,      discoverable       elicit 38:2,8       13 58:20,23       form 17:16
 25 12:1 13:4,6,    19:2                                                     21:19 33:13,23,
 8,9,11,14,15                         else's 18:22       experience
                                                                             24 34:8,9,14
 15:25 16:3,8,10
                   discovery                              10:19 42:15
                                      employed                               37:4,11 38:4,5,
                    35:3,12 66:5
 20:6,9,10,19,20                       11:4,6,16 29:5,   explain 58:6        9,21 39:2
                    70:5
 21:1,4,8,12,17                        22                                    41:12,18,20
 22:1 23:6 24:4    discuss 20:2                          Express 7:6
                                                                             42:6,22 43:9,10
 25:3 28:9,10       24:19,20,25       employees                              44:1 45:1,12
 29:12,16,24        25:1,2,3 64:10     32:4                   F              46:3 54:1 62:17
 30:10,12 46:18                                                              63:8 64:15
                   discussed          employment
 47:7 48:3,24
                    32:20 63:21        9:2 21:13,15      face 53:10,18,     formal 32:11,
 58:24 63:7
                    65:6               30:2 31:1,17       19 69:6,7          14
 68:14 71:14
                                       42:16
 73:21,22 74:2,    discussion                            faces 53:21        Forty 14:14,17
 4,7,11             19:19             enact 31:4,15
                                                         facilities 68:2,   found 72:4,19,
Derek 7:8,17,      dispatched         enacted 13:23       8                  20 75:17
 19 49:9            55:12              29:21 31:13
                                                         fact 20:2 35:8     foundation
Derrick 71:15      District 7:10,     end 20:22,24                           41:12,19 42:22
                                                         fall 31:14
                    11                 21:15 54:11                           43:11 44:1
describing
                                                         familiar 17:14      45:1,12 46:3
 29:3              document           ended 21:12
                                                          46:19 47:16
DESI 52:25          51:18,21          enforcement         48:3 59:14        free 13:12
 53:1 73:5         door 55:23          12:10 38:19,25                       friend 63:10
                                                         Farah 7:24
                                       41:15 42:1,12
                                                          65:15,18,20
            The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          81

full-blown          happened                              15 44:12,15       James 60:4
 13:21               26:11 72:9            I              45:10 46:6
                                                                            Jason 7:16,20
                    happy 10:5                           interviewed         62:12 71:15
        G                             idea 70:18          12:1,4 43:13
                    hard 31:22                                              Jessie 60:20
                                      ideas 24:24        interviewing
gained 42:16        Harlan 62:25       70:11                                job 37:23
                                                          13:16 14:19
                     63:3
Garland 57:4                          IDENTIFICATI        15:1,7 31:5,11    Joe 61:10
                    harm 39:13        ON 48:13 58:23      34:13,20 37:2
gather 35:12                                              40:2 42:19
                                                                            John 7:17 12:7
                     45:17
 43:24                                identify 7:12                          22:20
                                                          44:18
                    Harrell 11:15,
gave 19:25                            in-house 15:3      interviews         Johnson 7:22
                     16
                                                                             68:19 70:17
gentleman                             in-service          12:22,23 38:25
                    Harris 7:3
 9:20                                  13:17,24 14:18     63:23 68:2        join 17:17
                    he/she 43:5        74:6              invest 76:8         38:10,22 41:13
give 8:5 16:20                                                               42:23 45:2,13
 18:19 21:10        head 10:1         in-services        investigating
 32:6 36:20          14:22 17:20       13:22              37:1 40:14
                                                                            Jonathan 7:15
 42:20 43:3,8,23     38:13                                                   9:16 50:12,14
 46:5 51:18                           incident 56:22     investigation       51:1,15 54:17
                    hear 41:5 76:9     74:17              24:24 27:22        57:4,7 64:14,
Golly 54:14         heard 17:18                           34:25 35:22        21,22 66:17
                                      individual
Good 8:12,13,        62:5 69:10        69:18              36:9,15 37:23      67:20 68:24
 16 71:14                                                 39:15,19,20        72:24
                    heavy 72:1        individuals         40:19 47:8,11,
graduate                               54:5,12,13         17,24 59:1
                                                                            Joseph 7:22
                    held 56:24                                               68:19 70:21
 10:13                                 57:2,3,13 58:4     66:1,3,8,13
                    helped 30:7,20     68:20 69:12        67:7,8 68:7       Josh 52:23
grand 37:24          31:4 32:2                            70:2,7,13,18,22    57:4
grill 72:4 75:17                      information
                    helpful 57:17                         71:7 76:6
                                       17:25 18:3                           judge 9:22
grills 71:25        helping 22:8       38:2,8 42:4,21,   investigations
 75:14                                 24 43:3,5,8,24     35:8              June 7:5
                    high 10:12,15,     55:2,4,5 57:16                       jury 37:24
ground 72:1          16,17,22                            investigator
                                       76:3
group 66:20                                               64:6              Justice 14:3,7,
                    Hilton 52:23      ingredients                            8 15:15,17
guess 24:3,5         60:4,7 67:1       58:11,16          involved 52:18
                                                          67:3 68:7 70:7,    16:16,24 17:3
 52:10 56:12        hired 11:22,24                                           73:19 74:9
                                      initial 30:8        9,12,18,22
 63:11
                    hold 48:6 56:20                       71:4,7
                                      initiating 64:13
gun 56:7,20                                                                         K
 69:18              Holiday 7:6       Inn 7:6            involvement
                                                          66:7,10,11
gunpoint            homicide          insane 42:10                          K-N-U-C-K-L-
 56:24               34:20,22 35:22                      involving          E-S 66:22
                     36:9,11 37:3     inside 72:9         36:20 66:16
guns 56:17                                                68:24             Katherine 64:7
                    Hoskins 7:9,15    interaction
 69:12                                                                       66:3,7,13 67:20
                     9:17 48:4,24      66:2,10,11        issue 33:8          70:1,7,13,19,22
                     49:1,6,17        interrogation                          71:8 76:6,8,10
        H            64:13,21          16:20 45:4                J
                                                                            Kayla 55:6
hand 8:2 32:8       hours 14:14,17    interrogatorie                         57:4 61:19
 58:20                                s 18:6             Jack 52:22          62:4,6 72:16
                    house 54:9
                                                         Jackie 7:22         75:24
handed 32:6,        hung 73:7         interview
 12,16                                 12:21 34:18,21,    64:18 68:19       Kelly 7:23
                    Hunter 53:1        23 36:10 40:8,     70:21              68:19 71:6
         The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          82

Kentucky 7:7,      late 52:10         make 21:19         Mikey 61:2           37:4,11 38:4,5,
 11 13:5 53:4                          22:6 26:15                             9,21 39:2
                   law 12:10                             military 10:23
 67:24                                 36:17 37:17,25                         41:12,18,20
                    38:19,25 41:15,
                                       46:15 58:9        Mills 34:20,21       42:6,22 43:9,10
kids 39:10          25 42:12 43:22
                                       69:10              36:9,10 39:15,      44:1 45:1,10,12
                    44:23 45:9,11
Kim 57:5                                                  19 40:14,18         46:3 54:1 62:17
                                      making 28:7
                   Lawson 52:23                           47:8 55:6 57:4      63:8 64:15
kind 24:1 27:18
                    60:20,21,25       man 34:3            58:25 61:19,23
 31:22                                                                       objected 48:14
                    66:25                                 62:2,4,6 66:3,7,
                                      managed 9:6
King 61:10,11                                             13 67:20 70:1,     objection
                   lawsuit 11:1,2
                                      manned 24:12        13,19,23 72:16      21:20,21 36:18
knew 57:15
                   lead 64:6                              75:24 76:5,6,8,     39:22 40:16,21
 59:16 75:2                           mark 7:22           10                  42:7 44:6 46:20
                    67:10,11,13
                                       58:19 68:18
knock 56:1                                               Mills' 64:7 70:7
                                                                              47:18,19 48:15
                   learned 64:8        70:11
knowledge           66:5 70:4 74:5                        71:8               objections
                                      MARKED                                  9:20,21 41:24
 25:10 28:3 59:6
                   legal 21:20         48:13 58:23       mind 58:20
 66:6,11 70:6,21                                                              47:25
 71:6 73:3         Lester 49:23,      Maryland           mode 27:6
                                                                             objects 45:3,7
                    25 50:4,10         17:14
Knox 7:9,18                                              moment 65:2
                                                                             observe 74:2
 11:17,22 12:14    letter 65:7        mask 53:9
                                                         morning 8:12,
 13:15 15:1,9                          69:5,7                                occasion
                   Licha 7:24                             13 52:13 71:14
                                                                              67:24
 16:19 20:11,20
                                      masks 53:21
 21:3,13,18        lied 33:21                            move 70:11
                                                                             occasions
 22:1,15,19                           matter 7:8
                   list 15:20 17:4                       murder 66:3          74:1
 23:23 28:12,22
 29:4,12 31:17
                    32:13 47:10       meetings            67:21 70:2,8,
                                                                             occur 14:4
                                       19:12 32:20,21,    13,19,23 71:8
 32:4 52:21 53:2   listed 52:1
                                       24                                    occurrence
 63:3,5 67:7,10,
                   listen 46:14                                  N
                                                                              68:4
 23,25 68:1                           Mefford 7:22
                   lived 72:6          68:18 70:12                           office 9:3
Knuckles
                                                         nature 68:2          12:14 13:15
 52:23 66:21,25    located 7:7        members                                 15:1,10,13,22
                    71:19              66:12             necessarily
KOA 71:25                                                                     16:19,21 20:11,
                   location 54:6      memory 75:10        10:20 43:19         20 21:3,13,18
Kristy 59:3                                               68:6                22:1,16,19
Krump 60:12,       locations 14:6     mentioned                               23:24 26:4,5
                                       28:6 66:15,19     needed 31:1
 13,15,18          London 7:7                                                 28:12,22 29:4,
                                       68:23             night 66:21          12,22 31:17
KSP 52:25          long 20:19                             68:24,25 69:7,9     32:5 52:21 67:8
 62:11 68:16
                                      met 48:5
                                                          73:6 75:7           68:1,8
                   looked 17:25       meth 50:14,19
                    18:9 26:15
                                       51:22 52:5,6,8,   nights 24:13        officer 38:25
     L              51:10
                                       18 53:9,24 54:3   non-law 54:12        39:12 42:1
                   lost 21:16          57:8,10 58:3,6,                        43:2,4 44:21
lab 50:14,19                           9,13 68:24        normal 30:2          45:9 52:1 56:5,
                    48:18
 51:23 52:5,7,8,                       71:17,18 72:4                          23 67:13,19
 18 53:9,24        loud 65:18                            number 7:11
                                       74:18              73:21              officer's 37:23
 57:8,10 58:13
                   lunch 63:14        Michael 7:24
 71:18 72:4                                                                  officers 17:15
 74:18                                 57:5 60:12                O            38:19 52:16,20
                        M             microphone                              53:3,4,20 55:13
labs 58:9
                                       65:16             object 17:16         56:14,16 66:20,
Lacee 7:4          made 21:21                             21:19 33:13,23,     21,25 67:3,15
                    22:2 37:15        Mike 59:22          24 34:8,9,14        69:5,11 74:3,5
lack 23:16                             60:2 65:21 66:2
                    47:19 65:5                            35:2 36:13
            The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                           83

official 13:9       physical            28:7 29:8 31:11   Professionally      76:13
                     44:17,21           32:3               64:4
one-step 58:9                                                                quick 74:16
 71:18 72:4         physically         porch 71:19        prompted
                                                                             quicker 13:14
                     44:11,14,22        75:17              53:25
open 55:23
                     45:17                                                   quickly 9:15
 75:18                                 position 11:11,    proper 41:16
                    pick 22:3 45:19     23 12:2            42:5,18 43:6,21
operation 27:6
                                                           44:5,23 45:11          R
                    Pickard 7:17       possibility
opinion 49:17                                              46:1
                     12:7 19:9 22:21    40:3
 50:9 51:14 62:6                                                             radio 9:6
                     23:6,16 24:2,8                       properly 15:17
                                       possibly 63:5
                     25:4,13 28:4                                            raise 8:2
                                                          property 71:19
        P            52:22 55:20       post 10:17
                     72:11              62:24             prosecuted         raised 35:23
P.D. 52:22 58:7                                            58:1 74:18        ran 24:23 58:3
                    Pickard's          power 12:25
paid 13:10,12        18:9,13,25         13:2              prosecuting        Randy 53:1
 15:25 16:8,10                                             57:13
                    pictures 26:16,    preferable                            rattle 36:1
 20:5,10,20          25 28:1            9:23              prosecutor
 22:22 23:1,6,                                             74:21             read 18:16,17,
 12,13 28:10        PL025647           prepare 17:24                          18 32:12,19
 29:12,24 30:9,      51:19              25:19,22          prove 34:16         55:18,22
 11 73:22           PL27706 48:12      present 37:23      provided           reading 26:14
papers 26:17                            53:6 54:5,13       28:16
                    place 26:6                                               real 58:7
                                        55:7 68:25
paperwork            28:13,14 29:13                       pull 12:25
 22:4 30:3           30:18             pretty 22:3                           reason 35:13
                                                          pulled 53:17        47:23
                                        57:15 65:18
part 66:20          Plaintiff's
                                                          punitive 65:4      recall 12:4
                     58:19             previously
parts 18:12,16,                         69:25             put 22:9 26:6,8     14:17,23,25
 17,18 26:24        plaintiffs 7:15                                           15:6,12 17:10
                                                           27:12 37:6
 29:10                                 prior 12:11                            18:2 28:25
                    play 46:4,12                           41:2,4 58:21
                                        29:20,21 49:3,                        31:4,7 38:14,
party 8:23 11:1                                            65:3 75:9
                    PLAYING             8,17,22,23                            23,24 39:11
pass 65:11,16        46:16              50:13 59:3,9,22                       40:9 41:3,14
                                        60:5,8 61:15              Q           47:20 51:4
patio 71:24         plenty 33:6
                                       prison 43:7,23                         55:6,23 56:13,
 72:5 75:17         point 20:25                           question 10:4,      14,17,19 57:6
pending 7:9          28:21 64:17,20    problem             6,9 21:22 36:13    60:9,11 62:1,10
                                        24:18,21           37:5,12 48:18,     69:14,15,17
penitentiary        pointed 69:12,
                     18                procedure           20 49:10,13        72:9
 37:7 39:6 41:3,
                                        34:12 35:4         70:10 73:15
 4 42:4,20          police 12:17                                             recalled 41:1
                                                           74:12 75:23
people 54:16,        16:4 17:15        procedures                            receive 13:16
                     37:22 52:24,25     28:13,14 29:13,   questioned
 17,18                                                                        73:18 74:8
                     53:3,4 66:12,20    19                 43:13
person 26:5          67:3,24,25                                              received 14:18
                                       proceed 30:18      questioning
 65:7                                                                         36:6 40:9 52:8
                    policies 22:11,     57:12              35:22 48:10
                                                                              53:24
personal             15 28:13,14,19,
                                       proceeded          questions
 43:22 55:4 76:3     22 29:1,3,5,13,                                         recognize
                                        58:17              9:16,19 18:4
                     19 30:5,7,8,17,                                          51:21
personally                                                 35:5,8 36:25
 61:25 75:23         21,23 31:5,15     PROCEEDING          46:10,25 47:24    recollection
                     32:1,12,23        S 7:1               48:1 65:1,4,8,     47:13
pertained            33:11,15,17                           25 68:10,20
 30:24                                 professional                          record 7:2,13
                    policy 22:7,8                          71:10,16 73:11,
                                        66:1                                  46:11 48:8 65:3
                                                           15,16 74:17
         The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          84

 76:16             required 15:22     revisions 32:1,    seven-deputy       sit 12:22
                                       4,20               31:23
recorder 45:19     requirement                                              sites 17:1
                    32:11             Richmond           seven-man
recording                                                                   sits 53:14
                                       14:5 16:24 22:5    31:22
 46:19 47:1,3      requires 17:15
                                                                            sitting 38:24
                    19:2 25:6 33:18   roadblock          shaking 9:25
recordings
                    35:25 43:12        24:23                                skimmed
 27:1,4,7,25                                             she'd 71:5
                    44:9                                                     18:15,20,21
                                      Robert 59:14
records 31:2                                             sheriff 11:14
                   research                                                 slow 63:19
                                      Robinson 7:14       12:5,6 18:9,13,
REDIRECT            59:13
                                                          25 19:9 21:16     small 46:5
 74:14                                rode 12:16
                   researched                             22:20 23:6,9,16
                                                                            smart 35:18
reflect 47:12       51:9              routinely 40:6      24:2,8 25:2,4,
                                                          12 28:3 29:4      smelling 54:3
regard 52:4        reserve 47:25      row 71:22           31:23 52:22        71:17
                    65:8
regular 34:11                         rule 35:4,14        55:20 72:11
                   reserving 65:4                                           solely 22:12
                                       46:10 47:5
regularly 34:7                                           sheriff's 9:3
                   residence                                                solemnly 8:4
 36:3                                 rules 9:15          11:8,9,17,22
                    55:12                                 12:14 13:15       someone's
related 35:5                                              15:1,10,13,22      39:10
                   resource                   S           16:19 20:11,20
relates 65:25
                    33:10
                                                          21:3,13,18        sound 50:22
 66:2 67:20
                   resources          scene 53:6          22:1,16,19        speak 19:7,9,
relating 47:3       33:7,16            54:20 55:14        23:24 28:12,22     24 54:20,23,25
remember                               56:15 57:2         29:12,22 31:17     55:9 57:9 58:16
                   responded           61:20 72:24        32:5 52:21 53:2
 17:7 20:18                                                                  62:19 64:17,20
                    71:16              73:7               56:5 63:7 67:8
 28:15,16 29:25
                   RESPONSE                               68:1              speaking 30:7
 30:1 38:12,18                        schedule                               31:16
 40:4,12 51:7       70:14              14:20 16:18       shift 25:16
 56:22,23 71:22
                   responsibilitie     22:2                                 special 13:4,6,
                                                         Shoo 30:25          8,14 15:24 16:3
remote 14:6        s 21:25 26:18      scheduled
                                                         Shoot 17:4          20:9 23:4 73:21
 17:1                                  22:3
                   Restate 41:21                                             74:2,4,7,11
removed                               school 10:12,      signed 29:25
                   result 9:2                                               specific 14:18
 32:25                                 15,16,17,22       similar 57:18       15:6,8 18:12,18
renew 48:15        retention 17:3,                        73:15              24:9 26:5 38:12
                    13                search 52:6,18
                                       53:8,25 67:4      Simpson 59:9,       43:3,5 54:10
rephrase 10:6
                   returned 27:9                          12,22,25 60:2      65:24 71:2,3
report 15:23                          seconds 48:7
                   review 18:8,21                        single 23:6        specifically
 16:11,14 51:22,                      section 33:1,2,
                    22:5 26:19,21,                        54:9               15:13 43:19
 24 52:4 54:3                          9
                    23 28:4 29:18
 71:17 75:6                                              sir 8:18 10:13     speculate 19:3
                    51:18             sections 31:18
                                                          11:6,12,19 15:4    25:6 33:18
reporter 7:4                           33:6
 8:3,4,9 10:4
                   reviewed                               16:22 17:13        35:25 44:9
                    18:14 26:13       send 39:5 42:3      19:13 20:10       speculation
reports 15:18                          43:22              22:23 28:3 30:4
 16:4,6,8 22:5
                   reviewing                                                 43:12
                    27:18,21          separate 66:15      31:25 33:21
 25:19,22,25                                              35:17,21 36:25    spoke 25:14
 26:11,19,21       revise 33:17       Sergeant            43:18 45:18        55:1
 27:10,15 28:4                         62:11 70:21,25     46:8 51:21
                   revised 31:16,                                           spoken 19:21
 30:25                                                    62:11,14 64:23
                    19 32:3,24        served 67:19                           69:21
represent 7:12                                            65:21,23 68:11
                   revising 33:15     service 13:7        75:8              stack 18:20
 65:21 68:16,18
 71:15
         The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                                          85

staff 32:19,21,    Suites 7:7         ten 21:9,11         47:25 49:22       turn 25:25
 24                                                       51:6,11 53:8       26:3,25 27:7
                   supervisor         term 20:22
                                                          57:7 62:9 64:9
standard 27:6       23:21              23:17                                turned 8:17
                                                          70:2,25 72:7,20
Staples 7:14       supervisors        termination         74:4              type 10:20 12:8
 8:11 16:1,2        23:23              13:10                                 18:2
                                                         title 17:8
 19:5,13,17
                   Supply 11:8        test 12:8                             types 37:17
 21:24 35:7,15                                           toboggan
 43:17 46:8,11,    supposed           testified 69:5,     53:13
 14,17,24 47:6,     26:16              9,13,25 73:17                                U
                                                         today 7:4,5
 23 48:2,6,9,16,                       74:17 75:16
 21,23 49:15
                   suspect 40:2                           17:24 19:7,18
                    43:2 44:14,19     testify 56:12       20:3 50:4 60:2    Uh-huh 9:1,18
 65:1,9,11 66:24                                                             26:10 28:8,11
 69:21 74:15       suspects 15:7      testimony 8:5      told 19:4 20:14     32:10 42:2,17
 76:13              27:4 31:11         18:8,13,22,25      34:2 43:5 47:11    58:14
                    56:21,24 67:25     19:7,25            57:14 74:21
start 28:18                                                                 Uh-uh 10:18
 48:9 74:8 75:5    swear 8:4          thick 18:16        Tom 53:1            63:13
started 13:18      sworn 8:2          thing 34:11        top 14:22 17:20    ultimately
 14:12 15:21                           35:18 55:10        38:13              57:25
 20:5,10 28:24,                        70:25
 25 29:11,16
                        T                                topics 13:25       unclear 10:4
                                      things 12:20
 30:13 47:12                                             totally 41:22      understand
 74:6              talk 22:18 24:8,    14:1 22:9 28:2
                                       29:23,24 31:3     tough 31:23         17:9 20:19
                    17 32:23 51:17
starting 74:6                          68:2                                  31:25 58:8
                    54:21 57:15                          Townsend 7:4
state 9:21          76:5              thinking 17:9                         Underwood
 12:17 52:23,25                                          trained 38:7,16     53:1
                   talked 39:17        20:13
 53:4 67:24                                               41:10 44:2,17
                    58:4 61:19        threat 37:8         45:6              United 7:10
stated 41:1        talking 45:16       39:4,7                               unpaid 13:7
 57:1                                                    training 10:20,
                                      threaten 39:9,      21 13:16,25        20:9
                   tape 45:19
statement                              12,16,21 42:20     14:2,4,18,20,25   uphill 57:14
 37:15 41:21       taught 15:17        43:7,22            15:3,7,12,14,      74:22
                   Taylor 7:15                            16,20 16:11,13,
States 7:10                           threatened                            upstairs 72:13,
                    9:16 50:12,13                         17,20,23 17:2,
                                       37:1 38:25 39:3                       14,18
station 9:6,7       51:1,15 54:17,                        11 22:3 31:9,14
stay 73:5           20,23 55:3        threatening         36:6 38:12 40:9
                    57:4,7 58:10,17    42:3               73:16,17,19               V
Steele 64:18        64:14,21 66:17                        74:9,10
                                      threats 37:17,
stick 34:15         67:20 68:24        25 38:2,7         transport 73:4     VERBAL 70:14
 75:15              72:24
                                      throw 45:9,19      transported        verbally 9:25
sticker 58:21      technician 7:3                         72:23
                                      throwing 45:6,                        video 7:3 46:16
strike 43:4        technique           16,23             Trooper 52:24
                    34:19 36:7                                              vocational
                                                          68:23 69:6
submit 22:4         38:20 41:17       thrown 45:3                            10:21
                                                          70:6,11,17 71:6
submitting          42:5,19 43:7      til 20:21                             voice 35:23
                    44:18,24 45:11                       troopers 68:17
 52:1
                                      time 7:5 11:17                        volume 46:15
                   techniques                            true 15:9 23:11,
Sudafed 58:8,                          12:6 14:5,13
                    16:20                                 19 29:15 31:10    volunteer
 11                                    23:1,6,9,12
                                                          33:15 34:16        12:12,13,15,24
                   telling 34:4        24:16 26:13
sued 9:7                                                                     13:3 20:7 29:16
                    41:1,3 51:23       29:4 30:9 33:7,   truth 8:6,7
suit 35:6                              10,16 35:9 42:8    42:25
           The Deposition of DEREK EUBANKS, taken on June 06, 2018
                                                                     86

                    31:5 34:13,20,     20,24 64:2,8,9,
      W             21,23 36:3,8       12 71:15
                    37:18,25 38:3,8
                                      you-all 19:18
wait 73:4           39:16,21 40:10
                                       63:12
                    58:25 67:25
walk 75:20
                   words 38:1
wanted 24:19,       40:10
 24 33:16 41:5
 54:21             work 24:12
                    27:20 62:24
wanting 43:1
                   work-in-
warmed 8:14        progress
warrant 67:4,       31:20
 19                worked 12:10
watched 74:4        22:20 24:12
                    25:8 62:14,16
wear 53:9           63:4
Weber 7:21         working 15:21
 68:13,16 71:10     24:9 25:5,20
welding 10:22       62:23 63:15
                    67:23
whatsoever
 46:25 51:15       Wright 7:19
                    17:16 33:24
Whitley 11:10,      34:9 38:5,10,22
 11                 41:12,20 42:7,
Wiggins 35:1        22 43:9,12
 36:16 39:21        44:1,6 45:1,12
 40:20 47:17        46:3 62:17 63:8
                    64:15 71:13,15
William 49:23       73:10
 50:4,10
                   write 15:17
Williams 7:16       16:3,8,11
 15:24 17:17
 19:1,11,14,16     written 12:8
 20:23 21:19        25:19,22,25
 25:6 33:13,18,     26:19 28:4,13,
 23 34:8,14         17,22 29:19
 35:2,11,25         30:17,21 32:15
 36:17 37:4,11
 38:4,9,21 39:2,           Y
 18,22 40:16,21
 41:13,18 42:6,
                   year 14:14 17:5
 23 43:10 44:9
                    47:7
 45:2,13 46:6,9,
 20 47:2,18,21     years 8:22 9:13
 48:14,19 49:9,     12:12 13:8 21:9
 12 51:20 54:1,7    41:16 42:1,13,
 56:11 65:6,10,     16 62:21 73:17,
 14 73:13 74:13     22 74:1
 75:25
                   yelled 35:21
witnesses
                   York 7:20
 12:21 13:16
                    62:12,24 63:9,
 14:19 15:2 27:2
